Exhibit 10.5

CREDIT AGREEMENT

dated as of

November 10, 2006

among

MPS GROUP, INC.,

MPS GROUP INTERNATIONAL PLC,

The Lenders Party Hereto,

BANK OF AMERICA, N.A.,

MERRILL LYNCH BUSINESS FINANCIAL SERVICES INC.,

and

LLOYDS TSB BANK PLC

as Co-Documentation Agents,

SUNTRUST BANK,

as Syndication Agent,

J.P. MORGAN EUROPE LIMITED,

as European Agent

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

--------------------------------------------------------------------------------

J.P. MORGAN SECURITIES INC.,

as Sole Bookrunner and Joint Lead Arranger

SUNTRUST ROBINSON HUMPHREY,

a division of SunTrust Capital Markets, Inc.,

as Joint Lead Arranger



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

             Page

ARTICLE I. DEFINITIONS

  4  

Section 1.01

  Defined Terms   4  

Section 1.02

  Classification of Loans and Borrowings   27  

Section 1.03

  Terms Generally   27  

Section 1.04

  Accounting Terms; GAAP   28  

Section 1.05

  Conversion of Foreign Currencies   28

ARTICLE II. THE CREDITS

  29  

Section 2.01

  Commitments   29  

Section 2.02

  Loans and Borrowings   29  

Section 2.03

  Requests for Revolving Borrowings   30  

Section 2.04

  Reserved   31  

Section 2.05

  Swingline Loans   31  

Section 2.06

  Letters of Credit   33  

Section 2.07

  Funding of Borrowings   39  

Section 2.08

  Interest Elections   40  

Section 2.09

  Termination and Reduction of Commitments   41  

Section 2.10

  Repayment of Loans; Evidence of Debt   42  

Section 2.11

  Prepayment of Loans   43  

Section 2.12

  Fees   44  

Section 2.13

  Interest   45  

Section 2.14

  Unavailability; Illegality; Alternate Rate of Interest   46  

Section 2.15

  Increased Costs   48  

Section 2.16

  Break Funding Payments   49  

Section 2.17

  Taxes   50  

Section 2.18

  Payments Generally; Pro Rata Treatment; Sharing of Set-offs   52  

Section 2.19

  Mitigation Obligations; Replacement of Lenders   54  

Section 2.20

  Increase of US Tranche Commitments   55  

Section 2.21

  Currency Conversion   56  

Section 2.22

  Judgment Currency; Contractual Currency   56

ARTICLE III. REPRESENTATIONS AND WARRANTIES

  57  

Section 3.01

  Organization; Powers   57  

Section 3.02

  Authorization; Enforceability   57  

Section 3.03

  Governmental Approvals; No Conflicts   58  

Section 3.04

  Financial Condition; No Material Adverse Change   58  

Section 3.05

  Properties   58  

Section 3.06

  Litigation and Environmental Matters   59  

Section 3.07

  Compliance with Laws and Agreements   59  

Section 3.08

  Investment and Holding Company Status   59  

Section 3.09

  Taxes   59  

Section 3.10

  ERISA   59  

Section 3.11

  Disclosure.   60

 

1



--------------------------------------------------------------------------------

  Section 3.12   Subsidiaries   60   Section 3.12   Subsidiaries TC   60  
Section 3.13   Pledge Agreement   60

ARTICLE IV. CONDITIONS

  60   Section 4.01   Effective Date   60   Section 4.02   Each Credit Event  
62

ARTICLE V. AFFIRMATIVE COVENANTS

  62   Section 5.01   Financial Statements; Ratings Change and Other Information
  62   Section 5.02   Notices of Material Events   63   Section 5.03  
Existence; Conduct of Business   64   Section 5.04   Payment of Obligations   64
  Section 5.05   Maintenance of Properties; Insurance   64   Section 5.06  
Books and Records; Inspection Rights   64   Section 5.07   Compliance with Laws
  65   Section 5.08   Use of Proceeds and Letters of Credit.   65   Section 5.09
  Additional Subsidiaries   65   Section 5.10   Further Assurances   66

ARTICLE VI. NEGATIVE COVENANTS

  67   Section 6.01   Indebtedness; Equity   67   Section 6.02   Liens.   68  
Section 6.03   Fundamental Changes   69   Section 6.04   Investments, Loans,
Advances, Guarantees and Acquisitions   70   Section 6.05   Swap Agreements   71
  Section 6.06   Restricted Payments   71   Section 6.07   Transactions with
Affiliates   71   Section 6.08   Restrictive Agreements   71   Section 6.09  
Sale of Assets   72   Section 6.10   Amendment to Organizational Documents   72
  Section 6.11   Subordinated Indebtedness   72   Section 6.12   Accounting
Changes   73   Section 6.13   Sale and Leaseback Transactions   73   Section
6.14   Leverage Ratio   73   Section 6.15   Fixed Charge Coverage Ratio   73
ARTICLE VII. EVENTS OF DEFAULT   73 ARTICLE VIII. THE ADMINISTRATIVE AGENT   76
ARTICLE IX. MISCELLANEOUS   78   Section 9.01   Notices   78   Section 9.02  
Waivers; Amendments   79   Section 9.03   Expenses; Indemnity; Damage Waiver  
80   Section 9.04   Successors and Assigns   82   Section 9.05   Survival   84  
Section 9.06   Counterparts; Integration; Effectiveness   85   Section 9.07  
Severability   85   Section 9.08   Right of Setoff   85   Section 9.09  
Governing Law; Jurisdiction; Consent to Service of Process   86   Section 9.10  
WAIVER OF JURY TRIAL   86

 

2



--------------------------------------------------------------------------------

  Section 9.11    Headings    87   Section 9.12    Confidentiality    87  
Section 9.13    Interest Rate Limitation    87   Section 9.14    USA PATRIOT Act
   88   Section 9.15    Mandatory Costs    88   Section 9.16    Collateral and
Guaranty Release    90

ARTICLE X. CROSS-GUARANTY

   90   Section 10.01    Cross-Guaranty    90   Section 10.02    Waivers by
Borrower    91   Section 10.03    Benefit of Guaranty    91   Section 10.04   
Postponement of Subrogation, Etc.    91   Section 10.05    Election of Remedies
   91   Section 10.06    Liability Cumulative    92   Section 10.07    Several
Obligations of the UK Borrower    92

ARTICLE XI. COLLECTION ALLOCATION MECHANISM

   92   Section 11.01    Implementation of CAM    92   Section 11.02    Letters
of Credit    93

SCHEDULES:

 

Schedule 2.01 — Commitments

Schedule 2.06 — Existing Letters of Credit

Schedule 2.19 — Agents’ Account Information

Schedule 3.06 — Disclosed Matters

Schedule 3.12 — Subsidiaries, Ventures and Affiliates

Schedule 6.01 — Existing Indebtedness

Schedule 6.02 — Existing Liens

Schedule 6.04 — Investments

Schedule 6.08 — Existing Restrictions

EXHIBIT:

 

Exhibit A — Form of Assignment and Assumption

Exhibit B — Form of Increased Commitment Supplement

 

3



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of November 10, 2006, among MPS GROUP, INC., MPS GROUP
INTERNATIONAL PLC, the LENDERS party hereto, J.P. MORGAN EUROPE LIMITED, as
European Agent and JPMORGAN CHASE BANK, N.A., as Administrative Agent.

The parties hereto agree as follows:

ARTICLE I.

DEFINITIONS

Section 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agents” means, collectively, the Administrative Agent and the European Agent,
and “Agent” means either one of them.

“Agent’s Spot Rate of Exchange” means the rate of exchange quoted by the
Administrative Agent in New York, New York at 11:00 a.m. (New York, New York
time) on the date of determination (or if such date is not a Business Day, the
last Business Day prior thereto) to prime banks in New York for the spot
purchase in the New York foreign exchange market of the relevant Available
Currency with Dollars.

“Aggregate Domestic Subsidiary Threshold” shall mean an amount equal to
eighty-five percent (85%) of the total consolidated revenue and eighty-five
percent (85%) of the total consolidated assets, in each case of the Borrower and
its Domestic Subsidiaries for the most recent Fiscal Quarter as shown on the
Financial Statements most recently delivered or required to be delivered
pursuant to Section 5.01(a) or (b), as the case may be.

 

4



--------------------------------------------------------------------------------

“Aggregate Foreign Subsidiary Threshold” shall mean an amount equal to
eighty-five percent (85%) of the total consolidated revenue and eighty-five
percent (85%) of the total consolidated assets, in each case of the Foreign
Subsidiaries for the most recent Fiscal Quarter as shown on the Financial
Statements most recently delivered or required to be delivered pursuant to
Section 5.01(a) or (b), as the case may be.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Base CD Rate in effect on
such day plus 1% and (c) the Federal Funds Effective Rate in effect on such day
plus  1/2 of 1%. Any change in the Alternate Base Rate due to a change in the
Prime Rate, the Base CD Rate or the Federal Funds Effective Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the Base CD Rate or the Federal Funds Effective Rate, respectively.

“Applicable Agent” means (a) the Administrative Agent with respect to a Loan,
Letter of Credit or other financial accommodation extended to the Borrower under
the US Tranche or the Multicurrency Tranche, with respect to any payment
hereunder that does not relate to a particular Loan or Borrowing and is not
covered by clause (b) hereof, and with respect to the administration of the
transactions evidenced hereby generally, and (b) the European Agent with respect
to a Loan or other financial accommodation extended to the UK Borrower and with
respect to the administration of the European portion of the transactions
evidenced hereby.

“Applicable Percentage” means, with respect to any Commitment of any Lender to
any Tranche, the percentage of the total Commitments to such Tranche represented
by such Lender’s Commitment to such Tranche. If the Commitments to any Tranche
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments to such Tranche most recently in effect, giving effect to
any assignments.

“Applicable Rate” means, for any day, with respect to any ABR Loan or
Eurocurrency Revolving Loan, or with respect to the facility fees payable
hereunder, as the case may be, the applicable rate per annum set forth below
under the caption “ABR Spread”, “Eurocurrency Spread” or “Facility Fee Rate”, as
the case may be, determined by reference to the applicable Leverage Ratio in
effect on such date as set forth below; provided, that a change in the
Applicable Rate resulting from a change in the Leverage Ratio shall be
effective) on the fifth Business Day after which the Borrower delivers the
Financial Statements required by Section 5.01(a) or (b) and the certificate
required by Section 5.01(c); provided further, that if at any time the Borrower
shall have failed to deliver such Financial Statements and such certificate when
so required, the Applicable Rate shall be at Level V set forth below until such
time as such Financial Statements and certificate are delivered, at which time
the Applicable Rate shall be determined as provided above. Notwithstanding the
foregoing, the Applicable Rate from the Effective Date until the Financial
Statements and related certificate for the Fiscal Quarter ending September 30,
2006 are required to be delivered shall be at Level I.

 

Leverage Ratio:

  

ABR

Spread

  

Eurocurrency

Spread

  

Facility Fee

Rate

 

5



--------------------------------------------------------------------------------

Level I

   0 %   0.40 %   0.10 %

Level II

   0 %   0.50 %   0.125 %

Level III

   0 %   0.60 %   0.15 %

Level IV

   0 %   0.70 %   0.175 %

Level V

   0 %   0.80 %   0.20 %

“Assessment Rate” means, for any day, the annual assessment rate in effect on
such day that is payable by a member of the Bank Insurance Fund classified as
“well-capitalized” and within supervisory subgroup “B” (or a comparable
successor risk classification) within the meaning of 12 C.F.R. Part 327 (or any
successor provision) to the Federal Deposit Insurance Corporation for insurance
by such Corporation of time deposits made in Dollars at the offices of such
member in the United States; provided that if, as a result of any change in any
law, rule or regulation, it is no longer possible to determine the Assessment
Rate as aforesaid, then the Assessment Rate shall be such annual rate as shall
be determined by the Administrative Agent to be representative of the cost of
such insurance to the Lenders.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Auto Renewal Letter of Credit” has the meaning set forth in Section 2.06(c).

“Available Currency” means Dollars, Euros and Sterling.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

“Base CD Rate” means the sum of (a) the Three-Month Secondary CD Rate multiplied
by the Statutory Reserve Rate plus (b) the Assessment Rate.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means MPS Group, Inc., a Florida corporation.

“Borrowing” means Loans (including one or more Swingline Loans) of the same
Class, Type and currency, made, converted or continued on the same date to
either the Borrower or the UK Borrower, as the case may be, and, in the case of
Eurocurrency Loans, as to which a single Interest Period is in effect.

 

6



--------------------------------------------------------------------------------

“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude (i) any day on which banks are not
open for dealings in deposits in the Available Currency in London, England and
in the interbank or other market used to determine the interest rate thereon and
(ii) with respect to all Eurocurrency Loans denominated in Euro, on which the
Trans-European Automated Real-Time Gross Settlement Express Transfer payment
system (“TARGET”) is not open for the settlement of payments in Euro.

“CAM” means the mechanism for the allocation and exchange of interests in Loans,
participations in Letters of Credit and other extensions of credit under the
several Tranches and collections thereunder established under Article XI.

“CAM Exchange” means the exchange of the Lender’s interests provided for in
Article XI.

“CAM Exchange Date” means the first date on which there shall occur (a) any
event referred to in clause (h) or (i) of Article VII in respect of the Borrower
or (b) an acceleration of Loans pursuant to Article VII.

“CAM Percentage” means, as to each Lender, a fraction, expressed as a decimal,
of which (a) the numerator shall be the aggregate Dollar Equivalent (determined
on the basis of Exchange Rates prevailing on the CAM Exchange Date) of the sum,
without duplication, of (i) the Obligations owed to such Lender (whether or not
at the time due and payable), (ii) the LC Exposure of such Lender and (iii) the
Swingline Exposure of such Lender, in each case immediately prior to the
occurrence of the CAM Exchange Date, and (b) the denominator shall be the
aggregate Dollar Equivalent (as so determined) of the sum, without duplication,
of (A) the Obligations owed to all the Lenders (whether or not at the time due
and payable), (B) the aggregate LC Exposures of all the Lenders and (c) the
aggregate Swingline Exposures of all the Lenders, in each case immediately prior
to the occurrence of the CAM Exchange Date; provided that, for purposes of
clause (a) above, the Obligations owed to the Swingline Lender will be deemed
not to include any Swingline Loans except to the extent provided in clause
(a)(iii) above.

“Capital Expenditures” shall mean, for any period, without duplication, (i) the
additions to property, plant and equipment and other capital expenditures of the
Borrower and its Subsidiaries that are (or would be) set forth on a consolidated
statement of cash flows of the Borrower for such period prepared in accordance
with GAAP and (ii) Capital Lease Obligations incurred by the Borrower and its
Subsidiaries during such period.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance

 

7



--------------------------------------------------------------------------------

with GAAP.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof) of Equity
Interests representing more than thirty-five percent (35%) of the aggregate
ordinary voting power represented by the issued and outstanding Equity Interests
of the Borrower; (b) occupation of a majority of the seats (other than vacant
seats) on the board of directors of the Borrower by Persons who were neither
(i) nominated by the board of directors of the Borrower nor (ii) appointed by
directors so nominated; (c) the acquisition of direct or indirect Control of the
Borrower by any Person or group; or (d) the Borrower shall fail to own and
control, directly and indirectly, 100% of the issued and outstanding capital
stock of the UK Borrower.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or the Issuing Bank (or,
for purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.

“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are US Tranche Revolving
Loans, US Tranche Swingline Loans, Multicurrency Tranche Revolving Loans, or
Multicurrency Tranche Swingline Loans, and (b) any Commitment, refers to whether
such Commitment is a US Tranche Revolving Commitment or a Multicurrency Tranche
Commitment.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” shall mean all tangible and intangible property, real and personal,
of any Loan Party that is the subject of a Lien granted pursuant to a Loan
Document to the Administrative Agent for the benefit of the Lenders to secure
the whole or any part of the Loans or any guarantee thereof.

“Commitment” means a US Tranche Commitment or a Multicurrency Tranche
Commitment.

“Consolidated EBITDA” shall mean, for the Borrower and its Subsidiaries for any
period, an amount equal to the sum of (i) Consolidated Net Income for such
period plus (ii) to the extent deducted in determining Consolidated Net Income
for such period, and without duplication (A) Consolidated Interest Expense,
(B) income tax expense determined on a consolidated basis in accordance with
GAAP, (C) depreciation and amortization determined on a consolidated basis in
accordance with GAAP, (D) all non-recurring charges determined on a consolidated
basis in accordance with GAAP, including without limitation all non-recurring
restructuring charges, and other non-recurring charges reasonably acceptable to
the

 

8



--------------------------------------------------------------------------------

Administrative Agent, (E) all non-cash charges determined on a consolidated
basis in accordance with GAAP, including without limitation all non-cash stock,
option or compensation expenses, (F) all cash charges resulting from the
repurchase of employee stock options and restricted shares held by employees and
directors determined on a consolidated basis in accordance with GAAP, and
(G) cost savings that are reasonably acceptable to the Administrative Agent
realized in connection with any acquisition permitted hereby, in each case for
such period.

“Consolidated EBITDAR” shall mean, for the Borrower and its Subsidiaries for any
period, an amount equal to the sum of (i) Consolidated EBITDA for such period
and (ii) Consolidated Lease Expense for such period.

“Consolidated Fixed Charges” shall mean, for the Borrower and its Subsidiaries
for any period, the sum (without duplication) of (i) Consolidated Interest
Expense paid or payable for such period, (ii) scheduled principal payments paid
or payable on Consolidated Total Debt during such period, including without
limitation payments on all Capital Lease Obligations, and (iii) Consolidated
Lease Expense paid or payable for such period.

“Consolidated Interest Expense” shall mean, for the Borrower and its
Subsidiaries for any period, the sum of (i) total interest expense determined on
a consolidated basis in accordance with GAAP, including without limitation the
interest component of any payments in respect of Capital Lease Obligations
capitalized or expensed during such period (whether or not actually paid during
such period) plus (ii) the net amount payable (or minus the net amount
receivable) with respect to Hedging Transactions in respect of interest rate
risk during such period (whether or not actually paid or received during such
period).

“Consolidated Lease Expense” shall mean, for the Borrower and its Subsidiaries
for any period, the aggregate amount of fixed and contingent rentals payable
with respect to leases of real and personal property (excluding Capital Lease
Obligations) determined on a consolidated basis in accordance with GAAP for such
period.

“Consolidated Net Income” shall mean, for the Borrower and its Subsidiaries for
any period, the net income (or loss) of the Borrower and its Subsidiaries for
such period determined on a consolidated basis in accordance with GAAP,
including without limitation (x) any income (or loss) of any Person accrued
during such period but prior to the date it becomes a Subsidiary or is merged
into or consolidated with the Borrower or any Subsidiary and (y) any income (or
loss) attributable to any assets acquired by any Person during such period but
prior to the date that such assets are so acquired by the Borrower or any
Subsidiary, but excluding from such income (or loss) (to the extent otherwise
included therein) (i) any extraordinary gains or losses, (ii) any gains
attributable to write-ups of assets and (iii) any equity interest of the
Borrower or any Subsidiary in the unremitted earnings of any Person that is not
a Subsidiary.

“Consolidated Net Worth” shall mean, as of any date, (i) the total assets of the
Borrower and its Subsidiaries that would be reflected on the Borrower’s
consolidated balance sheet as of such date prepared in accordance with GAAP,
after eliminating all amounts properly attributable to minority interests, if
any, in the stock and surplus of Subsidiaries, minus (ii) the sum of (x) the
total liabilities of the Borrower and its Subsidiaries that would be reflected
on the Borrower’s consolidated balance sheet as of such date prepared in
accordance with GAAP and

 

9



--------------------------------------------------------------------------------

(y) the amount of any write-up in the book value of any assets resulting from a
revaluation thereof or any write-up in excess of the cost of such assets
acquired subsequent to the acquisition thereof reflected on the consolidated
balance sheet of the Borrower as of such date prepared in accordance with GAAP
(but excluding goodwill acquired in connection with any acquisition).

“Consolidated Total Debt” shall mean, as of any date, all Indebtedness of the
Borrower and its Subsidiaries measured on a consolidated basis as of such date.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

“Dollars” or “$” refers to lawful money of the United States of America.

“Dollar Equivalent” of any amount means, at the time of determination thereof:
(i) if such amount is expressed in Dollars, such amount and (ii) if such amount
is expressed in a currency other than Dollars, the equivalent of such amount in
Dollars determined by using the Agent’s Spot Rate of Exchange.

“Domestic Subsidiaries” means all Subsidiaries that are not Foreign
Subsidiaries.

“Domestic Subsidiary Guaranty Agreement” means that certain Subsidiary Guaranty
Agreement, dated as of the date hereof, executed by certain Domestic
Subsidiaries in favor of the Administrative Agent for the benefit of the
Lenders, guaranteeing the Obligations of the Borrower and the UK Borrower.

“Domestic Subsidiary Loan Party” means any Domestic Subsidiary that is a party
to the Domestic Subsidiary Guaranty Agreement.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“EMU” means the economic and monetary union as contemplated in the Treaty on
European Union, as amended and in effect from time to time.

“EMU Legislation” means legislative measures of the European Council for the
introduction of, changeover to, or operation of, a single or unified European
currency (whether known as the Euro or otherwise), being in part the
implementation of the third stage of EMU.

 

10



--------------------------------------------------------------------------------

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

“Euro” and “€” shall mean the single currency of the Participating Member

 

11



--------------------------------------------------------------------------------

States.

“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.

“European Agent” means J.P. Morgan Europe Limited, in its capacity as
administrative agent in respect of any extension of credit or other financial
accommodation in favor of the UK Borrower and in respect of the European portion
of the transactions evidenced hereby.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which the Borrower or the UK Borrower is located
and (c) in the case of a Foreign Lender (other than an assignee pursuant to a
request by the Borrower under Section 2.19(b)), any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party to this Agreement or is attributable to such Foreign
Lender’s failure to comply with Section 2.17(e).

“Existing Letters of Credit” means the letters of credit issued by SunTrust Bank
prior to the Effective Date and described on Schedule 2.06.

“Exposure” means, with respect to any Lender, such Lender’s US Tranche Exposure
and Multicurrency Tranche Exposure.

“Facility Office” has the meaning assigned to such term in Section 2.17(f).

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

“Financial Statements” means the annual or quarterly financial statements of the

 

12



--------------------------------------------------------------------------------

Borrower delivered pursuant to Section 5.01(a) or (b) of the Credit Agreement.

“Fiscal Quarter” shall mean any fiscal quarter of the Borrower.

“Fiscal Year” shall mean any fiscal year of the Borrower.

“Fixed Charge Coverage Ratio” shall mean, as of any date, the ratio of
(a) Consolidated EBITDAR to (b) Consolidated Fixed Charges, in each case
measured for the four consecutive Fiscal Quarters most recently ended for which
Financial Statements have been or were required to be delivered pursuant to
Section 5.01.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiaries” means all Subsidiaries that are not organized in the
United States of America or one of the States thereof.

“Foreign Subsidiary Guaranty Agreement” means that certain Subsidiary Guaranty
Agreement, dated as of the date hereof, executed by certain Foreign Subsidiaries
in favor of the Administrative Agent for the benefit of the Lenders,
guaranteeing the Obligations of the UK Borrower.

“Foreign Subsidiary Loan Party” means any Foreign Subsidiary that is a party to
the Foreign Subsidiary Guaranty Agreement.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
the United Kingdom, any other nation or any political subdivision thereof,
whether state or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government, including without limitation the European Union.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such

 

13



--------------------------------------------------------------------------------

Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedging Transaction” of any Person shall mean any transaction (including an
agreement with respect thereto) now existing or hereafter entered into by such
Person that is a rate swap, basis swap, forward rate transaction, commodity
swap, interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collateral transaction, forward transaction, currency swap
transaction, cross-currency rate swap transaction, currency option or any other
similar transaction (including any option with respect to any of these
transactions) or any combination thereof, whether linked to one or more interest
rates, foreign currencies, commodity prices, equity prices or other financial
measures.

“Increase Amount” has the meaning assigned to such term in Section 2.20.

“Increased Commitment Supplement” has the meaning assigned to such term in
Section 2.20.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid (other than trade payables and other obligations
incurred in the ordinary course of business upon which interest charges accrue
only if such trade payable or other obligation fails to be paid when due;
provided, that for purposes of Section 6.14 and clause (g) of Article VII, any
such trade payables and other obligations that are over due for more than 120
days shall be included as Indebtedness), (d) all obligations of such Person
under conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business) to the extent required to
be accrued under GAAP, (f) all Indebtedness of others secured by (or for which
the holder of such Indebtedness has an existing right, contingent or otherwise,
to be secured by) any Lien on property owned or acquired by such Person, whether
or not the Indebtedness secured thereby has been assumed, (g) all Guarantees by
such Person of Indebtedness of others, (h) all Capital Lease Obligations of such
Person, (i) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty and
(j) all obligations, contingent or otherwise, of such Person in respect of
bankers’ acceptances. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other

 

14



--------------------------------------------------------------------------------

relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Information Memorandum” means the Confidential Information Memorandum dated
September 27, 2006 relating to the Borrower and the Transactions.

“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.08.

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December,
(b) with respect to any Eurocurrency Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurocurrency Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period,
and (c) with respect to any Swingline Loan, the day that such Loan is required
to be repaid.

“Interest Period” means with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless, in the case of a
Eurocurrency Borrowing only, such next succeeding Business Day would fall in the
next calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period pertaining to a Eurocurrency
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and, in
the case of a Revolving Borrowing, thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.

“Issuing Bank” means JPMorgan Chase Bank, N.A., in its capacity as the issuer of
Letters of Credit issued after the Effective Date hereunder, and its successors
in such capacity as provided in Section 2.06(i), and until all Existing Letters
of Credit have expired, SunTrust Bank, in its capacity as the issuer of the
Existing Letters of Credit. JPMorgan Chase Bank, N.A. as the Issuing Bank may,
in its discretion, arrange for one or more Letters of Credit to be issued by its
Affiliates, in which case the term “Issuing Bank” shall include any such
Affiliate with respect to Letters of Credit issued by such Affiliate.

“Judgment Conversion Date” has the meaning assigned to such term in
Section 2.22.

“Judgment Currency” has the meaning assigned to such term in Section 2.22.

 

15



--------------------------------------------------------------------------------

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit denominated in US Dollars at such time,
(b) the Dollar Equivalent of the aggregate undrawn amount of all outstanding
Letters of Credit denominated in an Available Currency at such time and (c) the
Dollar Equivalent of the aggregate amount of all LC Disbursements that have not
yet been reimbursed by or on behalf of the Borrower at such time. The LC
Exposure of any Lender at any time shall be the sum of its US Tranche LC
Exposure and its Multicurrency Tranche LC Exposure at such time.

“Lead Arrangers” means J.P. Morgan Securities Inc. and SunTrust Robinson
Humphrey, a division of SunTrust Capital Markets, Inc., in their capacities as
joint lead arrangers.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or an
Increased Commitment Supplement, other than any such Person that ceases to be a
party hereto pursuant to an Assignment and Assumption. Unless the context
otherwise requires, the term “Lenders” includes the Swingline Lenders.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“Level I Status” exists at any date if, as of the last day of the Fiscal Quarter
referred to in the most recent Financial Statements, the Leverage Ratio is less
than or equal to 0.50 to 1.00.

“Level II Status” exists at any date if, as of the last day of the Fiscal
Quarter referred to in the most recent Financial Statements, (i) the Borrower
has not qualified for Level I Status and (ii) the Leverage Ratio is less than or
equal to 1.00 to 1.00.

“Level III Status” exists at any date if, as of the last day of the Fiscal
Quarter referred to in the most recent Financial Statements, (i) the Borrower
has not qualified for Level I Status or Level II Status and (ii) the Leverage
Ratio is less than or equal to 1.50 to 1.00.

“Level IV Status” exists at any date if, as of the last day of the Fiscal
Quarter referred to in the most recent Financial Statements, (i) the Borrower
has not qualified for Level I Status, Level II Status or Level III Status and
(ii) the Leverage Ratio is less than or equal to 2.00 to 1.00.

“Level V Status” exists at any date if the Borrower has not qualified for Level
I Status, Level II Status, Level III Status or Level IV Status.

“Leverage Ratio” shall mean, as of any date, the ratio of (i) Consolidated Total
Debt as of such date to (ii) Consolidated EBITDA for the four consecutive Fiscal
Quarters most recently ended for which Financial Statements have been or were
required to be delivered

 

16



--------------------------------------------------------------------------------

pursuant to Section 5.01.

“LIBO Rate” means,

(a) with respect to any Eurocurrency Borrowing in Dollars under any Tranche for
any Interest Period, the rate appearing on Page 3750 of the Quotation Service at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for Dollar deposits with a
maturity comparable to such Interest Period; and

(b) with respect to any Eurocurrency Borrowings in Sterling under the
Multicurrency Tranche for any Interest Period, the sum of (i) the offered rate
for deposits in Sterling in the London interbank market for such Interest Period
displayed on the appropriate page of the Quotation Service at approximately
11:00 a.m. London time on the first day of such Interest Period, as the rate for
Sterling deposits with a maturity comparable to such Interest Period, plus
(ii) Mandatory Costs; and

(c) with respect to any Eurocurrency Borrowings in Euro under the Multicurrency
Tranche for any Interest Period, the sum of (i) the offered rate for deposits in
Euro in the European interbank market for such Interest Period which is
determined by the Banking Federation of the European Union and displayed on the
appropriate page of the Quotation Service at approximately 11:00 a.m. Brussels
time, two Business Days prior to the commencement of such Interest Period, as
the rate for Euro deposits with a maturity comparable to such Interest Period,
plus (ii) Mandatory Costs, if any; and

In the event that such rate is not available at such time for any reason, then
the “LIBO Rate” with respect to such Eurocurrency Borrowing for such Interest
Period shall be the rate at which deposits in the applicable currency with a
Dollar Equivalent of $5,000,000 and for a maturity comparable to such Interest
Period are offered by the principal London office of the Administrative Agent in
immediately available funds (i) in the London interbank market for deposits in
Dollars at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, (ii) in the London interbank market for
deposits in Sterling at approximately 11:00 a.m., London time, on the first day
of the commencement of such Interest Period and (iii) in the European interbank
market for deposits in Euros at approximately 11:00 a.m., Brussels time, two
Business Days prior to the commencement of such Interest Period .

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Loan Documents” shall mean, collectively, this Agreement, any promissory notes
issued pursuant hereto, the Subsidiary Guaranty Agreements, the Pledge
Agreement, all

 

17



--------------------------------------------------------------------------------

stock powers executed in blank, any separate letter agreements with respect to
fees payable to the Administrative Agent, all notices of borrowing and interest
rate conversions, all certificates delivered pursuant hereto and any and all
other instruments, agreements, documents and writings executed by any of the
Loan Parties in connection with any of the foregoing.

“Loan Parties” shall mean the Borrower, the UK Borrower and the Subsidiary Loan
Parties.

“Loans” means the loans made by the Lenders to the Borrower and the UK Borrower
pursuant to this Agreement.

“Local Time” means (a) with respect to a Loan, Borrowing or Letter of Credit
extended or issued to the Borrower under the US Tranche, New York City time and
(b) with respect to any Loan, Borrowing or Letter of Credit extended to the UK
Borrower, London time.

“Mandatory Costs” has the meaning set forth in Section 9.15.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition of the Borrower and the Subsidiaries
taken as a whole, (b) the ability of the Borrower, the UK Borrower or the Loan
Parties taken as a whole to perform any of its obligations under this Agreement
or the other Loan Documents or (c) the rights of or benefits available to the
Lenders under the Loan Documents.

“Material Domestic Subsidiary” shall mean at any time any direct or indirect
Domestic Subsidiary of the Borrower having: (a) assets in an amount equal to at
least 10% of the total assets of the Borrower and its Domestic Subsidiaries
determined on a consolidated basis as of the last day of the most recently ended
Fiscal Quarter; or (b) revenues or net income in an amount equal to at least 10%
of the total revenues or net income of the Borrower and its Domestic
Subsidiaries on a consolidated basis for the 12-month period ending on the last
day of the most recently ended Fiscal Quarter at such time.

“Material Foreign Subsidiary” shall mean at any time any direct or indirect
Foreign Subsidiary of the Borrower having: (a) assets in an amount equal to at
least 10% of the total assets of the Foreign Subsidiaries of the Borrower
determined on a consolidated basis as of the last day of the most recently ended
Fiscal Quarter; or (b) revenues or net income in an amount equal to at least 10%
of the total revenues or net income of the Foreign Subsidiaries of the Borrower
on a consolidated basis for the 12-month period ending on the last day of the
most recently ended Fiscal Quarter at such time.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Borrower and its Subsidiaries in an aggregate principal amount
exceeding $15,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Borrower or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Borrower or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.

 

18



--------------------------------------------------------------------------------

“Maturity Date” means November 10, 2011.

“Moody’s” means Moody’s Investors Service, Inc.

“Multicurrency Tranche” means the Multicurrency Tranche Commitments, the
Multicurrency Tranche Revolving Loans, the Multicurrency Tranche LC Exposure and
the Multicurrency Tranche Swingline Loans.

“Multicurrency Tranche Commitment” means, with respect to each Multicurrency
Tranche Lender, the commitment of such Multicurrency Tranche Lender to make
Multicurrency Tranche Revolving Loans and to participate in Multicurrency
Tranche Letters of Credit and Multicurrency Tranche Swingline Loans hereunder,
expressed as an amount representing the maximum aggregate amount of such
Lender’s Multicurrency Tranche Exposure hereunder, as such commitment may be
(a) reduced from time to time pursuant to Section 2.09 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04. The initial amount of each Lender’s Multicurrency
Tranche Commitment is set forth on Schedule 2.01, or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Multicurrency
Tranche Commitment, as applicable. The aggregate amount of the Multicurrency
Tranche Commitments on the date hereof is $75,000,000.

“Multicurrency Tranche Exposure” means, with respect to any Multicurrency
Tranche Lender at any time, the Dollar Equivalent of the sum at such time,
without duplication, of (i) such Lender’s Multicurrency Tranche Percentage of
the outstanding Multicurrency Tranche Revolving Loans, plus (ii) such Lender’s
Multicurrency Tranche Percentage of the Multicurrency LC Exposure and
Multicurrency Tranche Swingline Exposure at such time.

“Multicurrency Tranche LC Disbursement” means a payment made by the Issuing Bank
pursuant to a Multicurrency Tranche Letter of Credit.

“Multicurrency Tranche LC Exposure” means, at any time, the sum of (a) the
Dollar Equivalent of the aggregate undrawn amount of all outstanding
Multicurrency Tranche Letters of Credit at such time plus (b) the Dollar
Equivalent of the aggregate amount of all Multicurrency Tranche LC Disbursements
that have not yet been reimbursed by or on behalf of the Borrower at such time.
The Multicurrency Tranche LC Exposure of any Lender at any time shall be its
Multicurrency Tranche Percentage of the total Multicurrency Tranche LC Exposure
at such time.

“Multicurrency Tranche Lender” means a Lender with a Multicurrency Tranche
Commitment.

“Multicurrency Tranche Letter of Credit” means any letter of credit denominated
in an Available Currency issued under the Multicurrency Tranche Commitment
pursuant to this Agreement after the Effective Date.

“Multicurrency Tranche Percentage” means, with respect to any Multicurrency
Tranche Lender, the percentage of the total Multicurrency Tranche Commitments
represented by such Lender’s Multicurrency Tranche Commitment. If the
Multicurrency Tranche Commitments

 

19



--------------------------------------------------------------------------------

have terminated or expired, the Multicurrency Tranche Percentages shall be
determined based upon the Multicurrency Tranche Commitments most recently in
effect, giving effect to any assignments.

“Multicurrency Tranche Revolving Borrowing” means a Borrowing comprised of
Multicurrency Tranche Revolving Loans.

“Multicurrency Tranche Revolving Loan” means a Loan made by a Lender pursuant to
Section 2.01(b). Each Multicurrency Tranche Revolving Loan made to the Borrower
shall be denominated in US Dollars and shall be an ABR Loan or a Eurocurrency
Loan, and each Multicurrency Tranche Revolving Loan made to the UK Borrower
shall be denominated in Euro or Sterling and shall be a Eurocurrency Loan.

“Multicurrency Tranche Swingline Exposure” means, at any time, the aggregate
principal amount of all Multicurrency Tranche Swingline Loans outstanding at
such time. The Multicurrency Tranche Swingline Exposure of any Multicurrency
Tranche Lender at any time shall be its Multicurrency Tranche Percentage of the
total Multicurrency Tranche Swingline Exposure at such time.

“Multicurrency Tranche Swingline Lender” means JPMorgan Chase Bank, N.A., in its
capacity as lender of Multicurrency Tranche Swingline Loans hereunder.

“Multicurrency Tranche Swingline Loan” means a Loan made by the Multicurrency
Tranche Swingline Lender to the UK Borrower pursuant to Section 2.05.

“Multicurrency Tranche Swingline Rate” means, for any day, in relation to any
Multicurrency Tranche Swingline Loan, the percentage rate per annum which is
equal to the arithmetic mean of the rates (rounded upwards to four decimal
places) as supplied to the European Agent at its request quoted by the Reference
Banks to leading banks in the Applicable Interbank Market as of 11:00 a.m.
Brussels time on the day of the proposed Borrowing for the relevant
Multicurrency Tranche Swingline Loan for the offering of deposits in the
relevant currency for a period comparable to the Interest Period for the
relevant Multicurrency Tranche Swingline Loan and for settlement on that day.
For purposes hereof, the “Reference Banks” shall mean the principal London
offices of each of JPMorgan Chase Bank, N.A.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“New Lender” has the meaning assigned to such term in Section 2.20.

“Obligation Currency” has the meaning assigned to such term in Section 2.22.

“Obligations” shall mean all amounts owing by the Loan Parties to the
Administrative Agent, the Issuing Bank, any Lender or any Swap Provider pursuant
to or in connection with this Agreement, any other Loan Document or any Swap
Agreement to which such Swap Providers is a party, including without limitation,
all principal, interest (including any interest accruing after the filing of any
petition in bankruptcy or the commencement of any insolvency, reorganization or
like proceeding relating to any Loan Party, whether or not a claim

 

20



--------------------------------------------------------------------------------

for post-filing or post-petition interest is allowed in such proceeding), all
reimbursement obligations, fees, expenses, indemnification and reimbursement
payments, costs and expenses (including all fees and expenses of counsel to the
Administrative Agent, the Issuing Bank and any Lender incurred pursuant to this
Agreement or any other Loan Document), and all payments due and payable under
the Swap Agreements to which the Swap Providers are parties, whether direct or
indirect, absolute or contingent, liquidated or unliquidated, now existing or
hereafter arising hereunder or thereunder, and all obligations and liabilities
incurred in connection with collecting and enforcing the foregoing, together
with all renewals, extensions, modifications or refinancings thereof.

“Original Currency” has the meaning assigned to such term in Section 2.22.

“Other Currency” has the meaning assigned to such term in Section 2.22.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.

“Participant” has the meaning set forth in Section 9.04.

“Participating Member State” means any member state of the European Communities
that adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Community relating to Economic and Monetary Union.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Encumbrances” means:

(a) Liens imposed by law for taxes that are not yet due, as to which the period
of grace (not to exceed 60 days), if any, related thereto has not expired, or
are being contested in compliance with Section 5.04;

(b) carriers’, warehousemen’s, landlord’s, mechanics’, materialmen’s,
processor’s, repairmen’s and other like Liens imposed by law, arising in the
ordinary course of business and securing obligations that are not overdue by
more than 60 days or are being contested in compliance with Section 5.04;

(c) pledges and deposits made in compliance with workers’ compensation,
unemployment insurance and other social security laws or regulations, and
deposits securing liability to insurance carriers under insurance or
self-insurance arrangements incurred in the ordinary course of business;

(d) deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance

 

21



--------------------------------------------------------------------------------

bonds and other obligations of a like nature, in each case in the ordinary
course of business;

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;

(f) easements, restrictions (including zoning restrictions), rights-of-way,
minor defects or irregularities in title and other similar charges or
encumbrances that do not, in any material respect, impair the use of the
encumbered property for its intended use;

(g) customary rights of set-off, revocation, refund or chargeback under deposit
agreements or under the Uniform Commercial Code or common law of banks or other
financial institutions where Borrower or any of its Subsidiaries maintains
deposits (other than deposits intended as cash collateral) in the ordinary
course of business; and

(h) Liens securing repurchase agreements permitted under clause (d) of the
definition of Permitted Investments; and

(i) Liens on equipment arising from precautionary UCC financing statements
relating to the lease of such equipment to the extent permitted by this
Agreement.

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;

(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;

 

22



--------------------------------------------------------------------------------

(e) money market funds that (i) comply with the criteria set forth in Securities
and Exchange Commission Rule 2a-7 under the Investment Company Act of 1940,
(ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of
at least $5,000,000,000; and

(f) other similar investments approved from time to time by the Administrative
Agent.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Pledge Agreement” means that certain Pledge Agreement, dated as of the date
hereof, executed by the Borrower in favor of the Administrative Agent for the
benefit of the Lenders, pursuant to which the Borrower has pledged 65% of the
voting Equity Interests and 100% of the nonvoting Equity Interests of each
Foreign Subsidiary directly owned by the Borrower or any Domestic Subsidiary.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

“Quotation Service” means the Dow Jones Market Service (or on any successor or
substitute page of such Service, or any successor to or substitute for such
Service, providing rate quotations comparable to those currently provided on
such page of such Service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
Dollar and Sterling deposits in the London interbank market and Euro deposits in
the European interbank market).

“Register” has the meaning set forth in Section 9.04.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than 50% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time.

“Restricted Payment” means any dividend or other distribution (whether in cash,

 

23



--------------------------------------------------------------------------------

securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Borrower or any option, warrant or other right
to acquire any such Equity Interests in the Borrower.

“Revolving Credit Borrowing” means a Borrowing comprised of US Tranche Revolving
Loans or Multicurrency Tranche Revolving Loans.

“Revolving Credit Exposure” means a US Tranche Exposure or a Multicurrency
Tranche Exposure.

“Revolving Loan” means a US Tranche Revolving Loan or a Multicurrency Tranche
Revolving Loan.

“S&P” means Standard & Poor’s.

“Status” means Level I Status, Level II Status, Level III Status, Level IV
Status or Level V Status.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject (a) with
respect to the Base CD Rate, for new negotiable nonpersonal time deposits in
Dollars of over $100,000 with maturities approximately equal to three months and
(b) with respect to the Adjusted LIBO Rate, for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of the Board). Such
reserve percentages shall include those imposed pursuant to such Regulation D.
Eurocurrency Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“Sterling” and “£” shall mean lawful money of the United Kingdom.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

 

24



--------------------------------------------------------------------------------

“Subsidiary” means any subsidiary of the Borrower.

“Subsidiary Guaranty Agreements” shall mean the Domestic Subsidiary Guaranty
Agreement and the Foreign Subsidiary Guaranty Agreement.

“Subsidiary Loan Party” shall mean any Subsidiary that executes or becomes a
party to any Subsidiary Guaranty Agreement.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.

“Swap Agreement Provider” shall mean any Person that enters into a Swap
Agreement with a Loan Party or any of its Subsidiaries that is permitted by
Section 6.05 to the extent such Person is a Lender, an Affiliate of a Lender or
any other Person that was a Lender (or an Affiliate of a Lender) at the time it
entered into the Swap Agreement but has ceased to be a Lender (or whose
Affiliate has ceased to be a Lender) under this Agreement.

“Swingline Exposure” means, at any time, the sum of (a) the US Tranche Swingline
Exposure, and (b) the Multicurrency Tranche Swingline Exposure. The Swingline
Exposure of any Lender shall be the sum of (a) the US Tranche Swingline Exposure
for such Lender, if any, and (b) the Multicurrency Tranche Swingline Exposure
for such Lender, if any, at such time.

“Swingline Lender” means the US Tranche Swingline Lender or the Multicurrency
Tranche Swingline Lender, as applicable.

“Swingline Loan” means a US Tranche Swingline Loan or a Multicurrency Tranche
Swingline Loan, as applicable.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Three-Month Secondary CD Rate” means, for any day, the secondary market rate
for three-month certificates of deposit reported as being in effect on such day
(or, if such day is not a Business Day, the next preceding Business Day) by the
Board through the public information telephone line of the Federal Reserve Bank
of New York (which rate will, under the current practices of the Board, be
published in Federal Reserve Statistical Release H.15(519) during the week
following such day) or, if such rate is not so reported on such day or such next
preceding Business Day, the average of the secondary market quotations for
three-month certificates of deposit of major money center banks in New York City
received at approximately

 

25



--------------------------------------------------------------------------------

10:00 a.m., New York City time, on such day (or, if such day is not a Business
Day, on the next preceding Business Day) by the Administrative Agent from three
negotiable certificate of deposit dealers of recognized standing selected by it.

“Tranche” means the US Tranche or the Multicurrency Tranche.

“Tranche Percentage” means, with respect to any Lender, such Lender’s US Tranche
Percentage or Multicurrency Tranche Percentage, as applicable.

“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents, the borrowing of Loans and the
issuance of Letters of Credit hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“UK Borrower” means MPS Group International plc, a United Kingdom corporation.

“US Tranche” means the US Tranche Commitments and the US Tranche Revolving
Loans.

“US Tranche Commitment” means, with respect to each US Tranche Lender, the
commitment of such US Tranche Lender to make US Tranche Revolving Loans and to
acquire participations in US Tranche Letters of Credit and US Tranche Swingline
Loans hereunder, expressed as an amount representing the maximum aggregate
amount of such US Tranche Lender’s US Tranche Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.09,
(b) increased from time to time pursuant to Section 2.20 and (c) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04. The initial amount of each US Tranche Lender’s US
Tranche Commitment is set forth on Schedule 2.01, or in the Assignment and
Assumption pursuant to which such US Tranche Lender shall have assumed its US
Tranche Commitment, as applicable. The initial aggregate amount of the US
Tranche Lenders’ US Tranche Commitments is $175,000,000.

“US Tranche Exposure” means, with respect to any Lender at any time, the sum of
(i) the outstanding principal amount of such Lender’s US Revolving Loans to the
Borrower, (ii) such Lender’s US Tranche LC Exposure and (iii) such Lender’s US
Tranche Swingline Exposure, in each case measured at such time.

“US Tranche LC Disbursement” means a payment made by the Issuing Bank pursuant
to a US Tranche Letter of Credit.

“US Tranche LC Exposure” means, at any time, the sum of (a) the aggregate
undrawn amount of all outstanding US Tranche Letters of Credit at such time plus
(b) the aggregate amount of all US Tranche LC Disbursements that have not yet
been reimbursed by or on behalf of the Borrower at such time. The US Tranche LC
Exposure of any Lender at any time

 

26



--------------------------------------------------------------------------------

shall be its Applicable Percentage of the total US Tranche LC Exposure at such
time.

“US Tranche Lender” means a Lender with a US Tranche Commitment.

“US Tranche Letter of Credit” means each Existing Letter of Credit and any
letter of credit issued under the US Tranche Commitments pursuant to this
Agreement after the Effective Date.

“US Tranche Percentage” means, with respect to any US Tranche Lender, the
percentage of the total US Tranche Commitments represented by such Lender’s US
Tranche Commitment. If the US Tranche Commitments have terminated or expired,
the US Tranche Percentages shall be determined based upon the US Tranche
Commitments most recently in effect, giving effect to any assignments.

“US Tranche Revolving Borrowing” means a Borrowing comprised of US Tranche
Revolving Loans.

“US Tranche Revolving Loan” means a Loan made pursuant to Section 2.03.

“US Tranche Swingline Exposure” means, at any time, the aggregate principal
amount of all US Tranche Swingline Loans outstanding at such time. The US
Tranche Swingline Exposure of any US Tranche Lender at any time shall be its US
Tranche Percentage of the total US Tranche Swingline Exposure at such time.

“US Tranche Swingline Rate” means the ABR Rate or such other rate as the US
Tranche Swingline Lender and the Borrower may agree from time to time.

“US Tranche Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity
as lender of US Tranche Swingline Loans hereunder.

“US Tranche Swingline Loan” means a Loan made by the US Tranche Swingline Lender
to the Borrower pursuant to Section 2.05.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

Section 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “US Tranche
Revolving Loan”) or by Type (e.g., a “Eurocurrency Loan”), by Class and Type
(e.g., a “Eurocurrency US Tranche Revolving Loan”) and by the Available Currency
in which such Loans are denominated. Borrowings also may be classified and
referred to by Class (e.g., a “US Tranche Revolving Borrowing”) or by Type
(e.g., a “US Tranche Eurocurrency Borrowing”), by Class and Type (e.g., a
“Eurocurrency Borrowing”) and by the Available Currency in which such Borrowings
are denominated.

Section 1.03 Terms Generally. The definitions of terms herein shall apply
equally to

 

27



--------------------------------------------------------------------------------

the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

Section 1.04 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

Section 1.05 Conversion of Foreign Currencies.

(a) Dollar Equivalents. The Administrative Agent shall determined the Dollar
Equivalent of any amount when required or permitted hereby, and a determination
thereof by the Administrative Agent shall be conclusive absent manifest error.
The Administrative Agent may, but shall not be obligated to, rely on any
determination by the Borrower. The Administrative Agent may determine or
redetermine the Dollar Equivalent of any amount on any date either in its own
discretion or upon the request of the Borrower or any Lender, including without
limitation, the Dollar Equivalent of any Loan or Letter of Credit made or issued
in an Available Currency other than Dollars.

(b) Rounding Off. The Administrative Agent may set up appropriate rounding-off
mechanisms or otherwise round-off amounts hereunder to the nearest higher or
lower amount in whole Dollars, whole Euros, whole Sterling or whole cents or
other subunits of an Available Currency to ensure amounts owing by any party
hereunder or that otherwise need to be calculated or converted hereunder are
expressed in whole units of the applicable Available Currency or in whole
subunits of the applicable Available Currency, as may be necessary or
appropriate.

 

28



--------------------------------------------------------------------------------

ARTICLE II.

THE CREDITS

Section 2.01 Commitments.

(a) Subject to the terms and conditions set forth herein, each US Tranche Lender
agrees to make US Tranche Revolving Loans to the Borrower in US Dollars from
time to time during the Availability Period in an aggregate principal amount of
Loans at any time outstanding that will not result in (i) such Lender’s US
Tranche Exposure exceeding its US Tranche Commitment or (ii) the aggregate
amount of the Lenders’ US Tranche Exposures exceeding the aggregate amount of
the US Tranche Commitments.

(b) Subject to the terms and conditions set forth herein, each Multicurrency
Tranche Lender agrees to make Multicurrency Tranche Revolving Loans to the
Borrower and the UK Borrower from time to time during the Availability Period
(i) to the Borrower in Dollars and (ii) to the UK Borrower in Euro and Sterling,
in each case in an aggregate principal amount at any time outstanding that will
not result in (x) such Lender’s Multicurrency Tranche Exposure exceeding its
Multicurrency Tranche Revolving Commitment, and (y) the aggregate amount of the
Lenders’ Multicurrency Tranche Exposures exceeding the aggregate amount of the
Multicurrency Tranche Revolving Commitments.

(c) Within the foregoing limits and subject to the terms and conditions set
forth herein, the Borrower and the UK Borrower may borrow, prepay and reborrow
Revolving Loans.

Section 2.02 Loans and Borrowings.

(a) Each US Tranche Revolving Loan shall be made as part of a Borrowing
consisting of US Tranche Revolving Loans made by the US Tranche Lenders ratably
in accordance with their respective US Tranche Commitments. Each Multicurrency
Tranche Revolving Loan shall be made as part of a Borrowing consisting of
Multicurrency Tranche Revolving Loans made by the Multicurrency Tranche Lenders
ratably in accordance with their respective Multicurrency Tranche Commitments.
The failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several, and no Lender shall be responsible for
any other Lender’s failure to make Loans as required hereunder.

(b) Subject to Section 2.14, (i) each Borrowing in Dollars shall be comprised
entirely of Eurocurrency Loans or ABR Loans, as the Borrower may request in
accordance herewith; (ii) each Multicurrency Tranche Revolving Borrowing in Euro
or Sterling shall be comprised entirely of Eurocurrency Loans; (iii) each US
Tranche Swingline Loan shall bear interest by reference to the US Tranche
Swingline Rate and (iv) each Multicurrency Tranche Swingline Loan shall bear
interest by reference to the Multicurrency Tranche Swingline Rate. Each Lender
at its option may make any Eurocurrency Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan (and in the case of an
Affiliate, the provisions of Sections 2.14, 2.15, 2.16 and 2.17 shall apply to
such Affiliate to the same extent

 

29



--------------------------------------------------------------------------------

as to such Lender); provided that any exercise of such option shall not affect
the obligation of the Borrower or the UK Borrower to repay such Loan in
accordance with the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurocurrency Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of the Dollar Equivalent of $1,000,000 and not less than the Dollar
Equivalent of $5,000,000. At the time that each ABR Revolving Borrowing is made,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$250,000 and not less than $1,000,000; provided that an ABR Revolving Borrowing
may be in an aggregate amount that is equal to the entire unused balance of the
total Commitments to the applicable Tranche or that is required to finance the
reimbursement of an US Tranche LC Disbursement as contemplated by
Section 2.06(e). Each US Tranche Swingline Loan shall be in an amount that is an
integral multiple of $250,000 and not less than $250,000. Each Multicurrency
Tranche Swingline Loan shall be in an amount that is an integral multiple of the
Dollar Equivalent of $250,000 and not less than the Dollar Equivalent of
$250,000. Borrowings of more than one Type and Class may be outstanding at the
same time; provided that there shall not at any time be more than a total of
five US Tranche Eurocurrency Revolving Borrowings outstanding and no more than
five Multicurrency Eurocurrency Revolving Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, neither the Borrower
nor the UK Borrower shall be entitled to request, or to elect to convert or
continue, any Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date.

(e) The Administrative Agent shall from time to time (and in any event, on the
last Business Day of each calendar quarter, commencing on December 31, 2006, on
the date of each Multicurrency Tranche Borrowing hereunder and on the date of
issuance of each Multicurrency Tranche Letter of Credit, and in the case of any
Eurocurrency Loan denominated in Sterling or Euro, on the Business Day which is
three (3) Business Days prior to the last day of any applicable Interest Period
for such Eurocurrency Loan) calculate the Dollar Equivalent of each
Multicurrency Tranche Revolving Borrowing at that time at the Agent’s Spot Rate
of Exchange on that date for the purpose of ensuring that the aggregate
outstanding Multicurrency Tranche Exposure does not exceed the Multicurrency
Tranche Commitments at that time.

Section 2.03 Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower shall notify the Applicable Agent (and the
Administrative Agent if not the Applicable Agent) of such request by telephone
(a) in the case of a Eurocurrency Borrowing, not later than 9:00 a.m., New
York City time, three Business Days before the date of the proposed Borrowing or
(b) in the case of an ABR Borrowing, not later than 10:00 a.m., New York City
time, on the Business Day of the proposed Borrowing. Each such telephonic
Borrowing Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Applicable Agent of a written Borrowing Request in a
form approved by the Applicable Agent and signed by the Borrower. Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.02:

(i) whether the Borrower or the UK Borrower will be making the

 

30



--------------------------------------------------------------------------------

Borrowing;

(ii) whether the requested Borrowing is to be a US Tranche Revolving Borrowing
or a Multicurrency Tranche Revolving Borrowing;

(iii) the aggregate amount of the requested Borrowing;

(iv) the date of such Borrowing, which shall be a Business Day;

(v) the Available Currency to be applicable to any requested Multicurrency
Tranche Borrowing, and if such Borrowing is in Dollars, whether such Borrowing
is to be an ABR Borrowing or a Eurocurrency Borrowing;

(vi) in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(vii) the location and number of the bank account of the Borrower or the UK
Borrower, as the case may be, to which funds are to be disbursed, which shall
comply with the requirements of Section 2.07.

If no election as to the Type of Revolving Borrowing is specified by the
Borrower for itself, then the requested Revolving Borrowing shall be (i) in the
case of a Borrowing by the Borrower, an ABR Borrowing and (ii) in the case of a
Borrowing by the UK Borrower, a Eurocurrency Borrowing. If no Interest Period is
specified with respect to any requested Eurocurrency Revolving Borrowing, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Applicable Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

Section 2.04 Reserved.

Section 2.05 Swingline Loans.

(a) Subject to the terms and conditions set forth herein, the US Tranche
Swingline Lender agrees to make US Tranche Swingline Loans in Dollars to the
Borrower from time to time during the Availability Period, in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate principal amount of outstanding US Tranche Swingline Loans exceeding
$25,000,000 or (ii) the total US Tranche Exposures exceeding the total US
Tranche Commitments; provided that the Swingline Lender shall not be required to
make a US Tranche Swingline Loan to refinance an outstanding US Tranche
Swingline Loan. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow US
Tranche Swingline Loans. Subject to the terms and conditions set forth herein,
the Multicurrency Tranche Swingline Lender agrees to make Multicurrency Tranche
Swingline Loans in Euro or Sterling to the UK Borrower from time to time during
the Availability Period, in an aggregate principal amount at any time
outstanding that will not result in the Dollar Equivalent of the aggregate
principal amount of outstanding

 

31



--------------------------------------------------------------------------------

Multicurrency Tranche Swingline Loans exceeding the Dollar Equivalent of
$5,000,000 or (ii) the total Multicurrency Tranche Exposures exceeding the total
Multicurrency Tranche Commitments; provided that the Multicurrency Tranche
Swingline Lender shall not be required to make a Multicurrency Tranche Swingline
Loan to refinance an outstanding Multicurrency Tranche Swingline Loan. Within
the foregoing limits and subject to the terms and conditions set forth herein,
the UK Borrower may borrow, prepay and reborrow Multicurrency Tranche Swingline
Loans.

(b) To request a Swingline Loan, the Borrower shall notify the Applicable Agent
of such request by telephone (confirmed by telecopy), not later than (x) 12:00
noon, New York City time, on the day of a proposed US Tranche Swingline Loan and
(y) 10:00 a.m. London time with respect to a Swingline Loan administered by the
European Agent, on the day of a proposed Swingline Loan. Each such notice shall
be irrevocable and shall specify the requested date (which shall be a Business
Day) and amount of the requested Swingline Loan and the Tranche under which the
requested Swingline Loan will be borrowed. The Applicable Agent will promptly
advise the applicable Swingline Lender of any such notice received from the
Borrower. The US Tranche Swingline Lender shall, subject to the terms and
conditions of this Agreement, make each US Tranche Swingline Loan available to
the Borrower by means of a credit to the general deposit account of the Borrower
with the Administrative Agent (or, in the case of a US Tranche Swingline Loan
made to finance the reimbursement of an US Tranche LC Disbursement as provided
in Section 2.06(e), by remittance to the Issuing Bank) by 3:00 p.m., New York
City time, on the requested date of such US Tranche Swingline Loan. The
Multicurrency Tranche Swingline Lender shall, subject to the terms and
conditions of this Agreement, make each Multicurrency Tranche Swingline Loan
available to the UK Borrower by means of a credit to the general deposit account
of the UK Borrower with the European Agent (or, in the case of a Multicurrency
Tranche Swingline Loan made to finance the reimbursement of an Multicurrency
Tranche LC Disbursement as provided in Section 2.06(e), by remittance to the
applicable Issuing Bank) by 3:00 p.m., London time, on the requested date of
such Swingline Loan.

(c) The applicable Swingline Lender may by written notice given to the
Applicable Agent not later than (x) 10:00 a.m., New York City time, on any
Business Day require the US Tranche Lenders to acquire participations on such
Business Day in all or a portion of the US Tranche Swingline Loans outstanding
and (y) 10:00 a.m., London time, on any Business Day require the Multicurrency
Tranche Lenders to acquire participations on such Business Day in all or a
portion of the Multicurrency Tranche Swingline Loans outstanding. Such notice
shall specify the aggregate amount of Swingline Loans in which such Lenders will
participate. Promptly upon receipt of such notice, the Applicable Agent will
give notice thereof to each applicable Lender, specifying in such notice such
Lender’s Tranche Percentage of such Swingline Loan or Loans. Each Lender hereby
absolutely and unconditionally agrees, upon receipt of notice as provided above,
to pay to the Applicable Agent, for the account of the applicable Swingline
Lender, such Lender’s Tranche Percentage of such Swingline Loan or Loans. Each
Lender acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Each Lender shall comply

 

32



--------------------------------------------------------------------------------

with its obligation under this paragraph by wire transfer of immediately
available funds, in the same manner as provided in Section 2.07 with respect to
Loans made by such Lender (and Section 2.07 shall apply, mutatis mutandis, to
the payment obligations of the Lenders), and the Applicable Agent shall promptly
pay to the applicable Swingline Lender the amounts so received by it from the
Lenders. The Applicable Agent shall notify the Borrower of any participations in
any applicable Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Applicable Agent and not to the applicable Swingline Lender. Any amounts
received by the applicable Swingline Lender from the Borrower or the UK
Borrower, as the case may be, (or other party on behalf of the Borrower or the
UK Borrower) in respect of a Swingline Loan after receipt by such Swingline
Lender of the proceeds of a sale of participations therein shall be promptly
remitted to the Applicable Agent; any such amounts received by the Applicable
Agent shall be promptly remitted by such Applicable Agent to the Lenders that
shall have made their payments pursuant to this paragraph and to such Swingline
Lender, as their interests may appear; provided that any such payment so
remitted shall be repaid to such Swingline Lender or to the Applicable Agent, as
applicable, if and to the extent such payment is required to be refunded to the
Borrower or the UK Borrower, as the case may be, for any reason. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the applicable Borrower of any default in the payment thereof.

Section 2.06 Letters of Credit.

(a) General. As of the Effective Date, all Existing Letters of Credit shall be
deemed to be US Tranche Letters of Credit outstanding under this Agreement.
Subject to the terms and conditions set forth herein, (x) the Borrower under the
US Tranche or the Multicurrency Tranche may request the issuance of Letters of
Credit denominated in Dollars for its own account, in a form reasonably
acceptable to the Administrative Agent and the Issuing Bank, at any time and
from time to time during the Availability Period and (y) the UK Borrower under
the Multicurrency Tranche may request the issuance of Letters of Credit
denominated in Euro or Sterling for its own account, in a form reasonably
acceptable to the Administrative Agent, the European Agent and the Issuing Bank,
at any time and from time to time during the Availability Period. In the event
of any inconsistency between the terms, conditions, representations, covenants
and defaults of this Agreement and the terms, conditions, representations,
covenants and defaults of any form of letter of credit application or other
agreement submitted by the Borrower or the UK Borrower to, or entered into by
the Borrower or the UK Borrower with, the Issuing Bank relating to any Letter of
Credit, the terms, conditions, representations, covenants and defaults of this
Agreement shall control.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit other than an Existing Letter of
Credit), the Borrower or the UK Borrower shall hand deliver or telecopy (or
transmit by electronic communication, if arrangements for doing so have been
approved by the Issuing Bank) to the Issuing Bank and the Administrative Agent
and, if applicable, the European Agent (reasonably in advance of the requested
date of issuance, amendment, renewal or extension) a notice requesting the
issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, and specifying the Tranche under which such Letter
of Credit is to be issued or maintained, the date

 

33



--------------------------------------------------------------------------------

of issuance, amendment, renewal or extension (which shall be a Business Day),
the date on which such Letter of Credit is to expire (which shall comply with
paragraph (c) of this Section), the amount of such Letter of Credit, the
currency in which such Letter of Credit is to be denominated, the name and
address of the beneficiary thereof and such other information as shall be
necessary to prepare, amend, renew or extend such Letter of Credit. If requested
by the Issuing Bank, the Borrower or the UK Borrower, as applicable, also shall
submit a letter of credit application on the Issuing Bank’s standard form in
connection with any request for a Letter of Credit. A Letter of Credit shall be
issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit the Borrower or the UK Borrower,
as applicable, shall be deemed to represent and warrant that), after giving
effect to such issuance, amendment, renewal or extension (i) the US Tranche LC
Exposure shall not exceed $50,000,000, (ii) the total US Tranche Exposure shall
not exceed the total US Tranche Commitments and (iii) the total Multicurrency
Tranche Exposure shall not exceed the total Multicurrency Tranche Commitments.

(c) Expiration Date. Each Existing Letter of Credit shall expire on its stated
expiry date as in effect on the Effective Date and may not be renewed or
extended, but may be replaced with the issuance of a new US Tranche Letter of
Credit issued by JPMorgan Chase Bank, N.A., as Issuing Bank. Each other Letter
of Credit shall expire at or prior to the close of business on the earlier of
(i) the date one year after the date of the issuance of such Letter of Credit
(or, in the case of any renewal or extension thereof, one year after such
renewal or extension) and (ii) the date that is five Business Days prior to the
Maturity Date. Notwithstanding the foregoing, if the Borrower so requests, the
Issuing Bank may, in its reasonable discretion, agree to issue a Letter of
Credit after the Effective Date that has automatic renewal provisions (each, an
“Auto Renewal Letter of Credit”); provided that any such Auto Renewal Letter of
Credit must permit the Issuing Bank to prevent any such renewal at least once in
each twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
in each such twelve month period to be agreed upon at the time such Letter of
Credit is issued. Unless otherwise directed by the Issuing Bank, the Borrower
shall not be required to make a specific request to the Issuing Bank for any
such renewal. Once an Auto Renewal Letter of Credit has been issued, the Lenders
shall be deemed to have authorized (but may not require) the Issuing Bank to
permit the renewal of such Letter of Credit at any time to an expiry date not
later than the earlier of (i) one year from the date of such renewal and
(ii) the Maturity Date; provided that the Issuing Bank shall not permit any such
renewal if (x) the Issuing Bank has determined that it would have no obligation
at such time to issue such Letter of Credit in its renewed form under the terms
hereof, or (y) it has received notice on or before the day that is two Business
Days before the date which has been agreed upon pursuant to the proviso of the
first sentence of this paragraph from the Administrative Agent that any
Revolving Lender directly affected thereby has elected not to permit such
renewal.

(d) Participations. The Issuing Bank hereby grants to each US Tranche Lender,
and each US Tranche Lender hereby acquires from the Issuing Bank, a
participation in each Existing Letter of Credit on the Effective Date without
any further action on the part of the Issuing Bank or the US Tranche Lenders,
such participation to be equal to such US Tranche Lender’s Applicable Percentage
of the aggregate amount available to be drawn under such Existing Letter of
Credit. By the issuance of a Letter of Credit (or an amendment to a Letter of

 

34



--------------------------------------------------------------------------------

Credit increasing the amount thereof) and without any further action on the part
of the Issuing Bank or the Lenders under the applicable Tranche, the Issuing
Bank hereby grants to each such Lender, and each such Lender hereby acquires
from the Issuing Bank, a participation in such Letter of Credit equal to such
Lender’s Tranche Percentage of the aggregate amount available to be drawn under
such Letter of Credit. In consideration and in furtherance of the foregoing,
each Lender hereby absolutely and unconditionally agrees to pay to the
Applicable Agent, for the account of the applicable Issuing Bank, such Lender’s
Applicable Percentage of (i) each LC Disbursement made by the applicable Issuing
Bank in Dollars and (ii) the Dollar Equivalent of each LC Disbursement made by
the Issuing Bank in Euro or Sterling, and in each case not reimbursed by the
Borrower or the UK Borrower, as applicable, on the date due as provided in
paragraph (e) of this Section, or the Dollar Equivalent of any reimbursement
payment required to be refunded to the Borrower or the UK Borrower, as
applicable, for any reason. Each US Tranche Lender acknowledges and agrees that
its obligation to acquire participations pursuant to this paragraph in respect
of Letters of Credit is absolute and unconditional and shall not be affected by
any circumstance whatsoever, including any amendment, renewal or extension of
any Letter of Credit or the occurrence and continuance of a Default or reduction
or termination of the Commitments, and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever.

(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower or the UK Borrower, as applicable, shall
reimburse such LC Disbursement by paying to the Administrative Agent or the
European Agent, as applicable, an amount equal to such LC Disbursement not later
than 12:00 noon, Local Time, on the date that such LC Disbursement is made;
provided that the Borrower and the UK Borrower may, subject to the conditions to
borrowing set forth herein, request in accordance with Section 2.03 or 2.05 that
such payment be financed with (x) an ABR US Tranche Revolving Borrowing or US
Tranche Swingline Loan if made under the US Tranche and (y) a Sterling
Multicurrency Tranche Swingline Loan if made under the Multicurrency Tranche, in
either case in an equivalent amount and, to the extent so financed, the
Borrower’s or the UK Borrower’s obligation to make such payment shall be
discharged and replaced by the resulting ABR US Tranche Revolving Borrowing, US
Tranche Swingline Loan or Sterling Multicurrency Tranche Swingline Loan, as the
case may be. If the Borrower or the UK Borrower, as applicable, fails to make
such payment when due, then (i) if such payment relates to a Letter of Credit
denominated in Euro or Sterling, automatically and with no further action
required, the Borrower’s or the UK Borrower’s (as applicable) obligation to
reimburse the applicable LC Disbursement shall be permanently converted into an
obligation to reimburse the Dollar Equivalent of such LC Disbursement and
(ii) in the case of each LC Disbursement, the Administrative Agent or the
European Agent, as applicable, shall notify each Lender under the applicable
Tranche of the applicable LC Disbursement, the payment then due from the
Borrower or the UK Borrower, as applicable, in respect thereof and such Lender’s
Tranche Percentage thereof. Promptly following receipt of such notice, each such
Lender shall pay to the Administrative Agent or the European Agent, as
applicable, its Tranche Percentage of the payment then due from the Borrower or
the UK Borrower, as applicable, in the same manner as provided in Section 2.07
with respect to Loans made by such Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent or the European Agent, as applicable, shall promptly pay to the applicable
Issuing Bank in Dollars the amounts so received by it from

 

35



--------------------------------------------------------------------------------

such Lenders. Promptly following receipt by the Administrative Agent or the
European Agent, as applicable, of any payment from the Borrower or the UK
Borrower pursuant to this paragraph, the Administrative Agent or the European
Agent, as applicable, shall distribute such payment to the Issuing Bank or, to
the extent that Lenders have made payments pursuant to this paragraph to
reimburse the Issuing Bank, then to such Lenders and the Issuing Bank as their
interests may appear. Any payment made by a Lender pursuant to this paragraph to
reimburse the Issuing Bank for any LC Disbursement (other than the funding of
ABR US Tranche Revolving Loans, US Tranche Swingline Loans or Sterling
Multicurrency Tranche Swingline Loans, as contemplated above) shall not
constitute a Loan and shall not relieve the Borrower or the UK Borrower of its
obligation to reimburse such LC Disbursement. If the Borrower’s or the UK
Borrower’s reimbursement of, or obligation to reimburse, any amounts in any
Available Currency other than Dollars would subject the Administrative Agent,
the European Agent, the applicable Issuing Bank or any Lender to any stamp duty,
ad valorem charge or similar tax that would not be payable if such reimbursement
were made or required to be made in Dollars, the Borrower or the UK Borrower
shall, at its option, either (x) pay the amount of any such tax requested by the
Administrative Agent, the European Agent, the relevant Issuing Bank or Lender or
(y) reimburse each LC Disbursement made in such Available Currency in Dollars,
in an amount equal to the Dollar Equivalent of such LC Disbursement.

(f) Obligations Absolute. Each of the Borrower’s and the UK Borrower’s
obligation to reimburse LC Disbursements as provided in paragraph (e) of this
Section shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
the Issuing Bank under a Letter of Credit against presentation of a draft or
other document that does not comply with the terms of such Letter of Credit, or
(iv) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section, constitute
a legal or equitable discharge of, or provide a right of setoff against, the
Borrower’s or the UK Borrower’s obligations hereunder. Neither the Agents, the
Lenders nor the Issuing Banks, nor any of their Related Parties, shall have any
liability or responsibility by reason of or in connection with the issuance or
transfer of any Letter of Credit or any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the Issuing Bank; provided
that the foregoing shall not be construed to excuse the Issuing Bank from
liability to the Borrower or the UK Borrower to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Borrower or the UK Borrower to the extent permitted by applicable
law) suffered by the Borrower or the UK Borrower that are caused by the Issuing
Bank’s failure to exercise care when determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof. The
parties hereto expressly agree that, in the absence of gross negligence or
willful misconduct on the part of the Issuing Bank (as finally determined by a
court of competent jurisdiction), the Issuing Bank shall be deemed to have
exercised care in each

 

36



--------------------------------------------------------------------------------

such determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent, the European Agent, the Borrower or the UK Borrower by
telephone (confirmed by telecopy) of such demand for payment and whether the
Issuing Bank has made or will make an LC Disbursement thereunder; provided that
any failure to give or delay in giving such notice shall not relieve the
Borrower or the UK Borrower of its obligation to reimburse the Issuing Bank and
the applicable Lenders with respect to any such LC Disbursement.

(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the Borrower or the UK Borrower, as applicable, shall reimburse such LC
Disbursement in full on the date such LC Disbursement is made, the unpaid amount
thereof shall bear interest, for each day from and including the date such LC
Disbursement is made to but excluding the date that the Borrower or the UK
Borrower, as applicable, reimburses such LC Disbursement, (i) if such LC
Disbursement is made in Dollars, and at all times following the conversion to
Dollars of an LC Disbursement made in Euro or Sterling pursuant to paragraph
(e) above, at the rate per annum then applicable to ABR US Tranche Revolving
Loans, and (ii) if such LC Disbursement is made in Euro or Sterling, at all
times prior to its conversion to Dollars pursuant to paragraph (e) above, at a
rate equal to the rate reasonably determined by the applicable Issuing Bank to
be the cost to such Issuing Bank of funding such LC Disbursement plus the
Applicable Margin applicable to Eurocurrency Revolving Loans at such time;
provided that, if the Borrower or the UK Borrower fails to reimburse such LC
Disbursement when due pursuant to paragraph (e) of this Section, then
Section 2.13(d) shall apply. Interest accrued pursuant to this paragraph shall
be for the account of the Issuing Bank, except that interest accrued on and
after the date of payment by any Lender pursuant to paragraph (e) of this
Section to reimburse the Issuing Bank shall be for the account of such Lender to
the extent of such payment.

(i) Replacement of an Issuing Bank. Any Issuing Bank may be replaced at any time
by written agreement among the Borrower, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank. The Administrative Agent shall
notify the Lenders of any such replacement of the Issuing Bank. At the time any
such replacement shall become effective, the Borrower shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
by it thereafter and (ii) references herein to the “Issuing Bank” shall be
deemed to refer to such successor or to any previous Issuing Bank, or to such
successor and all previous Issuing Banks, as the context shall require. After
the replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall
remain a party hereto

 

37



--------------------------------------------------------------------------------

and shall continue to have all the rights and obligations of an Issuing Bank
under this Agreement with respect to Letters of Credit issued by it prior to
such replacement, but shall not be required to issue additional Letters of
Credit.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower and the UK Borrower receives
notice (and the UK Borrower shall be deemed to receive any notice received by
the Borrower) from the Administrative Agent or the Required Lenders (or, if the
maturity of the Loans has been accelerated, Lenders with LC Exposure
representing greater than 50% of the total LC Exposure) demanding the deposit of
cash collateral pursuant to this paragraph, the Borrower shall deposit in an
account with the Administrative Agent, in the name of the Administrative Agent
and for the benefit of the Lenders, an amount in Dollars in cash equal to the LC
Exposure as of such date plus any accrued and unpaid interest thereon; provided
that (i) the portions of such amount attributable to undrawn Multicurrency
Tranche Letters of Credit or Multicurrency Tranche LC Disbursements in Euro or
Sterling that the UK Borrower is not late in reimbursing shall be deposited in
the applicable Available Currencies in the actual amounts of such undrawn
Multicurrency Tranche Letters of Credit and Multicurrency Tranche LC
Disbursements and (ii) the obligation to deposit such cash collateral shall
become effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Borrower described in clause (h) or (i) of
Article VII. For the purposes of this paragraph, the Dollar Equivalent of the
Multicurrency Tranche LC Exposure shall be calculated on the date notice
demanding cash collateralization is delivered to the Borrower. The Borrower also
shall deposit cash collateral pursuant to this paragraph as and to the extent
required by Section 2.11(b). Such deposit shall be held by the Administrative
Agent as collateral for the payment and performance of the obligations of the
Borrower under this Agreement. The Administrative Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
account. Other than any interest earned on the investment of such deposits,
which investments shall be made at the option and sole discretion of the
Administrative Agent and at the Borrower’s risk and expense, such deposits shall
not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse the Issuing Bank for LC Disbursements for
which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrower for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated (but subject to the consent of Lenders with LC Exposure representing
greater than 105% of the total LC Exposure), be applied to satisfy other
obligations of the Borrower under this Agreement. If the Borrower is required to
provide an amount of cash collateral hereunder as a result of the occurrence of
an Event of Default, such amount (to the extent not applied as aforesaid) shall
be returned to the Borrower within three Business Days after all Events of
Default have been cured or waived.

(k) Conversion. In the event that the Loans become immediately due and payable
on any date pursuant to Article VII, all amounts (i) that the Borrower or the UK
Borrower is at the time or thereafter becomes required to reimburse or otherwise
pay to the Administrative Agent in respect of LC Disbursements made under any
Multicurrency Letter of Credit (other than amounts in respect of which the
Borrower or the UK Borrower has deposited cash collateral pursuant to paragraph
(j) above, if such cash collateral was deposited in the

 

38



--------------------------------------------------------------------------------

applicable Available Currency to the extent so deposited or applied), (ii) that
the Lenders are at the time or thereafter become required to pay to the
Applicable Agent and the Applicable Agent is at the time or thereafter becomes
required to distribute to the applicable Issuing Bank pursuant to paragraph
(e) of this Section in respect of unreimbursed LC Disbursements made under any
Multicurrency Tranche Letter of Credit and (iii) of each Lender’s participation
in any Multicurrency Tranche Currency Letter of Credit under which an LC
Disbursement has been made shall, automatically and with no further action
required, be converted into the Dollar Equivalent, calculated using the Agent’s
Spot Rate of Exchange on such date (or in the case of any LC Disbursement made
after such date, on the date such LC Disbursement is made), of such amounts. On
and after such conversion, all amounts accruing and owed to the Administrative
Agent, the European Agent, the applicable Issuing Bank or any Lender in respect
of the obligations described in this paragraph shall accrue and be payable in US
Dollars at the rates otherwise applicable hereunder.

Section 2.07 Funding of Borrowings.

(a) Each US Tranche Lender and each Multicurrency Tranche Lender shall make each
Loan to be made by it hereunder in Dollars on the proposed date thereof by wire
transfer of immediately available funds by 12:00 noon, New York City time, to
the account of the Administrative Agent most recently designated by it for such
purpose for such Loans and currency by notice to the applicable Lenders;
provided that Swingline Loans shall be made as provided in Section 2.05. Each
Multicurrency Tranche Lender shall make each Loan to be made by it hereunder in
Euro and Sterling on the proposed date thereof by wire transfer of immediately
available funds by 12:00 noon, London England time, to the account of the
European Agent most recently designated by it for such purpose by notice to the
Multicurrency Tranche Lenders. The Administrative Agent will make any Loans in
Dollars available to the Borrower by promptly crediting the amounts so received,
in like funds, to an account of the Borrower maintained with the Administrative
Agent in New York City and designated by the Borrower in the applicable
Borrowing Request; provided that ABR US Tranche Revolving Loans made to finance
the reimbursement of an US Tranche LC Disbursement as provided in
Section 2.06(e) shall be remitted by the Administrative Agent to the Issuing
Bank. The European Agent will make any Loans in Euro and Sterling available to
the UK Borrower by promptly crediting the amounts so received, in like funds, to
an account of the UK Borrower maintained with the European Agent in London,
England and designated by the Borrower in the applicable Borrowing Request.

(b) Unless the Applicable Agent shall have received notice from a Lender prior
to the proposed date of any Borrowing that such Lender will not make available
to the Applicable Agent such Lender’s share of such Borrowing, the Applicable
Agent may assume that such Lender has made such share available on such date in
accordance with paragraph (a) of this Section and may, in reliance upon such
assumption, make available to the Borrower or the UK Borrower, as applicable, a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Applicable Agent, then the
applicable Lender and the Borrower severally agree to pay (or in the case of the
Borrower, to cause the UK Borrower to pay) to the Applicable Agent forthwith on
demand such corresponding amount with interest thereon, for each day from and
including the date such amount is made available to the Borrower or the UK
Borrower to but excluding the date of payment to the Applicable Agent, at (i) in
the case of such Lender, the greater of the Federal Funds Effective Rate and a
rate

 

39



--------------------------------------------------------------------------------

determined by the Applicable Agent in accordance with banking industry rules on
interbank compensation or (ii) in the case of the Borrower or the UK Borrower,
the interest rate applicable to ABR Loans. If such Lender pays such amount to
the Applicable Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.

Section 2.08 Interest Elections.

(a) Each Revolving Borrowing initially shall be of the Type and in the Available
Currency specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Revolving Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request. Thereafter, the Borrower may elect to
convert such Borrowing to a different Type or to continue such Borrowing and, in
the case of a Eurocurrency Revolving Borrowing, may elect Interest Periods
therefor, all as provided in this Section. The Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing. This Section shall not apply to
Swingline Borrowings, which may not be converted or continued.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Applicable Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Revolving Borrowing of the Type resulting from such election to be made on the
effective date of such election. Each such telephonic Interest Election Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Applicable Agent of a written Interest Election Request in a
form approved by the Administrative Agent and signed by the Borrower.
Notwithstanding any contrary provision herein, this Section shall not be
construed to permit the Borrower or the UK Borrower to (i) change the currency
of any Borrowing, (ii) elect an Interest Period for Eurocurrency Loans that does
not comply with Section 2.02(d) or (iii) convert any Borrowing to a Borrowing of
a Type not available under the Class of Commitments pursuant to which such
Borrowing was made.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) with respect to Borrowings in Dollars, whether the resulting Borrowing is
to be an ABR Borrowing or a Eurocurrency Borrowing; and

 

40



--------------------------------------------------------------------------------

(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the Applicable
Agent shall advise each Lender holding a Loan to which such request relates of
the details thereof and of such Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be deemed continued for an
Interest Period of one month. Notwithstanding any contrary provision hereof, if
an Event of Default has occurred and is continuing and the Administrative Agent,
at the request of the Required Lenders, so notifies the Borrower, then, so long
as an Event of Default is continuing (i) no outstanding Revolving Borrowing may
be converted to or continued as a Eurocurrency Borrowing and (ii) unless repaid,
(A) each Eurocurrency Borrowing made in Dollars shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto and (B) each
Eurocurrency Borrowing made in Euro and Sterling shall be made as a Borrowing
bearing interest at such rate as the European Agent shall determine adequately
reflects the costs to the applicable Lenders of making or maintaining their
Loans, plus the Applicable Rate for Eurocurrency Loans, plus the Mandatory
Costs.

Section 2.09 Termination and Reduction of Commitments.

(a) Unless previously terminated in accordance with the terms of this Agreement,
the Commitments shall terminate on the Maturity Date.

(b) The Borrower may at any time terminate, or from time to time reduce, the
Commitments of the US Tranche or the Multicurrency Tranche; provided that
(i) each reduction of the Commitments of the applicable Tranche shall be in an
amount that is an integral multiple of $1,000,000 and not less than $5,000,000,
(ii) the Borrower shall not terminate or reduce the US Tranche Commitments if,
after giving effect to any concurrent prepayment of the US Tranche Revolving
Loans in accordance with Section 2.11, the US Tranche Exposures would exceed the
total US Tranche Commitments and (iii) the Borrower shall not terminate or
reduce the Multicurrency Tranche Commitments if, after giving effect to any
concurrent prepayment of the Multicurrency Tranche Revolving Loans in accordance
with Section 2.11, the Multicurrency Tranche Exposures would exceed the total
Multicurrency Tranche Commitments.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments of any Class under paragraph (b) of this
Section at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the

 

41



--------------------------------------------------------------------------------

Administrative Agent shall advise the applicable Lenders of the contents
thereof. Each notice delivered by the Borrower pursuant to this Section shall be
irrevocable; provided that a notice of termination of the Commitments of any
Class delivered by the Borrower may state that such notice is conditioned upon
the effectiveness of other credit facilities, in which case such notice may be
revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. Any
termination or reduction of the Commitments of any Class shall be permanent.
Each reduction of the Commitments of any Class shall be made ratably among the
Lenders in accordance with their respective Commitments of such Class.

Section 2.10 Repayment of Loans; Evidence of Debt.

(a) The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each US Tranche Lender the then unpaid
principal amount of each US Tranche Revolving Loan made to the Borrower on the
Maturity Date, (ii) to the Administrative Agent for the account of each
Multicurrency Tranche Lender the then unpaid principal amount of each
Multicurrency Tranche Revolving Loan made to the Borrower under the
Multicurrency Tranche Commitments on the Maturity Date, and (iii) to the
applicable Swingline Lender the then unpaid principal amount of each Swingline
Loan made to the Borrower or the UK Borrower, as the case may be, on the earlier
of the Maturity Date and the first date after such Swingline Loan is made that
is the 15th or last day of a calendar month and is at least two Business Days
after such Swingline Loan is made; provided that on each date that a US Tranche
Revolving Borrowing is made to the Borrower, the Borrower shall repay all US
Tranche Swingline Loans then outstanding. The UK Borrower hereby unconditionally
promises to pay to the European Agent for the account of each Multicurrency
Tranche Lender the then unpaid principal amount of each Multicurrency Tranche
Revolving Loan made to the UK Borrower on the Maturity Date. Each of the
Borrower and the UK Borrower agrees to repay the principal amount of each Loan
made to it and the accrued interest thereon in the currency of such Loan.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower and the UK Borrower to
such Lender resulting from each Loan made by such Lender, including the amounts
and currencies of principal and interest payable and paid to such Lender from
time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class, Type and currency
thereof, the Available Currency applicable thereto, the interest rate and any
Interest Period applicable thereto and whether such Loan was made or deemed made
to the Borrower or the UK Borrower, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower or the UK
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the

 

42



--------------------------------------------------------------------------------

obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower or the UK Borrower to repay the
Loans in accordance with the terms of this Agreement.

(e) Any Lender may request that Loans of any Class made by it be evidenced by a
promissory note. In such event, the Borrower and, if applicable, the UK Borrower
shall prepare, execute and deliver to such Lender a promissory note payable to
the order of such Lender (or, if requested by such Lender, to such Lender and
its registered assigns) and in a form approved by the Administrative Agent.
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 9.04) be
represented by one or more promissory notes in such form payable to the order of
the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns).

(f) With respect to the funding of any amount denominated in Euro, the
Administrative Agent shall not be liable to the UK Borrower or any other party
hereto in anyway whatsoever for any delay, or the consequences of any delay, in
the crediting to any account of any amount required by this Agreement to be
deposited by the Administrative Agent in Euros if the Administrative Agent shall
have taken all relevant steps to achieve, on the date required by this
Agreement, the payment of such amount in Euros and in immediately available,
freely transferable, cleared funds to the account with the bank in the principal
financial center in the participating member state of the European Union which
the UK Borrower shall have specified for such purpose. “All relevant steps”
means all such steps as may be prescribed from time to time by the regulations
or operating procedures of such clearing or settlement system as the
Administrative Agent may from time to time determine for the purpose of clearing
and settling payments of Euros.

Section 2.11 Prepayment of Loans.

(a) The Borrower and the UK Borrower shall have the right at any time and from
time to time to prepay any Borrowing in whole or in part, subject to prior
notice in accordance with paragraph (d) of this Section, in a minimum amount
equal to the Dollar Equivalent of $1,000,000 or any integral multiple of the
Dollar Equivalent of $500,000 in excess thereof.

(b) In the event and on such occasion that the sum of the US Tranche Exposures
exceeds the total US Tranche Commitments, the Borrower shall prepay US Tranche
Revolving Borrowings or US Tranche Swingline Borrowings (or, if no such
Borrowings are outstanding, deposit cash collateral in an account with the
Administrative Agent pursuant to Section 2.06(j)), in an aggregate amount equal
to such excess. In the event and on such occasion that the sum of the
Multicurrency Tranche Exposures exceeds the total Multicurrency Tranche
Commitments, the Borrower shall prepay Multicurrency Tranche Revolving
Borrowings or Multicurrency Tranche Swingline Borrowings (or, if no such
Borrowings are outstanding, deposit cash collateral in an account with the
Administrative Agent pursuant to Section 2.06(j)), in an aggregate amount equal
to such excess. Prior to any optional or mandatory prepayment of Borrowings
hereunder, the Borrower shall select the Borrowing or Borrowings to be prepaid
and

 

43



--------------------------------------------------------------------------------

shall specify such selection in the notice of prepayment pursuant to paragraph
(d) of this Section.

(c) The applicable Borrower shall notify the Applicable Agent (and, in the case
of prepayment of a Swingline Loan, the applicable Swingline Lender) by telephone
(confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurocurrency Revolving Borrowing, not later than 10:00 a.m., New
York City time, three Business Days before the date of prepayment, (ii) in the
case of prepayment of an ABR US Tranche Revolving Borrowing, not later than
11:00 a.m., New York City time, one Business Day before the date of prepayment,
(iii) in the case of prepayment of a US Tranche Swingline Loan, not later than
12:00 noon, New York City time, on the date of prepayment or (iv) in the case of
prepayment of a Multicurrency Tranche Swingline Loan, not later than 12:00 noon,
London time on the date of prepayment. Each such notice shall be irrevocable and
shall specify the prepayment date, the principal amount of each Borrowing or
portion thereof to be prepaid and whether such Borrowing is owed by the Borrower
or the UK Borrower; provided that, if a notice of prepayment is given in
connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.09, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.09. Promptly
following receipt of any such notice, the Applicable Agent shall advise such
Lenders of the contents thereof. Each partial prepayment of any Borrowing shall
be in an amount that would be permitted in the case of an advance of a Borrowing
of the same Type as provided in Section 2.02. Each prepayment of a Borrowing
shall be applied ratably to the Loans included in the prepaid Borrowing.
Prepayments shall be accompanied by accrued interest to the extent required by
Section 2.13 and (ii) break funding payments pursuant to Section 2.16.

Section 2.12 Fees.

(a) The Borrower agrees to pay to the Administrative Agent for the account of
each US Tranche Lender a facility fee, which shall accrue at the Applicable Rate
on the daily amount of the US Tranche Commitment of such US Tranche Lender
(whether used or unused) during the period from and including the Effective Date
to but excluding the date on which such US Tranche Commitment terminates;
provided that, if such US Tranche Lender continues to have any US Tranche
Exposure after its US Tranche Commitment terminates, then such facility fee
shall continue to accrue on the daily amount of such US Tranche Lender’s US
Tranche Exposure from and including the date on which its US Tranche Commitment
terminates to but excluding the date on which such Lender ceases to have any US
Tranche Exposure. The Borrower agrees to pay to the Administrative Agent for the
account of each Multicurrency Tranche Lender a facility fee, which shall accrue
at the Applicable Rate on the daily amount of the Multicurrency Tranche
Commitment of such Multicurrency Lender (whether used or unused) during the
period from and including the Effective Date to but excluding the date on which
such Multicurrency Tranche Commitment terminates; provided that, if such
Multicurrency Tranche Lender continues to have any Multicurrency Tranche
Exposure after its Multicurrency Tranche Commitment terminates, then such
facility fee shall continue to accrue on the daily amount of such Multicurrency
Tranche Lender’s Tranche Exposure to but excluding the date on which such
Multicurrency Tranche Lender ceases to have any Multicurrency Tranche Exposure.
Accrued facility fees shall be payable in arrears on the last day of March,
June, September and December of each year and on the date on which the
Commitments of the applicable Tranche terminate, commencing on the first such
date to occur after the date hereof; provided that any facility fees

 

44



--------------------------------------------------------------------------------

accruing after the date on which the Commitments terminate shall be payable on
demand. All facility fees shall be computed on the basis of a year of 360 days
and shall be payable for the actual number of days elapsed (including the first
day but excluding the last day).

(b) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Lender a participation fee with respect to its participations in Letters
of Credit, which shall accrue at the same Applicable Rate used to determine the
interest rate applicable to Eurocurrency Revolving Loans denominated on the
average daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date on which
such Lender’s Commitment terminates and the date on which such Lender ceases to
have any LC Exposure, and (ii) to the Issuing Bank a fronting fee, which shall
accrue at the rate of 0.125% per annum on the average daily amount of the LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date of termination of the Commitments and the date
on which there ceases to be any LC Exposure, as well as the Issuing Bank’s
standard fees with respect to the issuance, amendment, renewal or extension of
any Letter of Credit or processing of drawings thereunder. Participation fees
and fronting fees accrued through and including the last day of March, June,
September and December of each year shall be payable on the third Business Day
following such last day, commencing on the first such date to occur after the
Effective Date; provided that all such fees shall be payable on the date on
which the Commitments terminate and any such fees accruing after the date on
which the Commitments terminate shall be payable on demand. Any other fees
payable to the Issuing Bank pursuant to this paragraph shall be payable within
10 days after demand. All participation fees and fronting fees shall be computed
on the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).

(c) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of facility fees and
participation fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.

Section 2.13 Interest.

(a) The Loans comprising each ABR Borrowing (excluding each Swingline Loan)
shall bear interest at the Alternate Base Rate plus the Applicable Rate. The US
Tranche Swingline Loans shall bear interest at the Alternate Base Rate plus the
Applicable Rate or such other rate to which the US Tranche Swingline Lender and
Borrower shall mutually agree in writing from time to time. Multicurrency
Tranche Swingline Loans shall bear interest at a rate per annum equal to the
Multicurrency Tranche Swingline Rate plus the Applicable Rate for Eurocurrency
Revolving Loans plus the Mandatory Cost.

(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at

 

45



--------------------------------------------------------------------------------

the Adjusted LIBO Rate for the Interest Period and Available Currency in effect
for such Borrowing plus the Applicable Rate.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower or the UK Borrower hereunder
is not paid when due, whether at stated maturity, upon acceleration or
otherwise, at the election of the Required Lenders, such overdue amount shall
bear interest, after as well as before judgment, at a rate per annum equal to
(i) in the case of overdue principal of any Loan, 2% plus the rate otherwise
applicable to such Loan as provided in the preceding paragraphs of this Section
or (ii) in the case of any other amount, 2% plus the rate applicable to ABR
Loans as provided in paragraph (a) of this Section.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the applicable Commitments; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR US
Tranche Revolving Loan prior to the end of the Availability Period), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Revolving Loan prior to the end of the current Interest Period
therefor, accrued interest on such Loan shall be payable on the effective date
of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except where market practice is on the basis of a year of 365 days (or 366 days
in a leap year) and except that interest computed by reference to the Alternate
Base Rate at times when the Alternate Base Rate is based on the Prime Rate shall
be computed on the basis of a year of 365 days (or 366 days in a leap year), and
in each case shall be payable for the actual number of days elapsed (including
the first day but excluding the last day). The applicable Alternate Base Rate or
Adjusted LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

Section 2.14 Unavailability; Illegality; Alternate Rate of Interest.

(a) If prior to the commencement of any Interest Period for a Eurocurrency
Borrowing in any currency:

(i) deposits of the applicable Available Currency in the principal amounts of
Eurocurrency Borrowings are not generally available in the market utilized to
determine the applicable LIBO Rate or

(ii) the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or

(iii) the Administrative Agent is advised by a majority in interest of the
Lenders that would participate in such Borrowing that the Adjusted LIBO Rate or
the

 

46



--------------------------------------------------------------------------------

LIBO Rate, as applicable, for such Interest Period will not adequately and
fairly reflect the cost to such Lenders of making or maintaining their Loans
included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
applicable Lenders by telephone or telecopy as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and the
applicable Lenders that the circumstances giving rise to such notice no longer
exist (i) any Interest Election Request that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a Eurocurrency Borrowing in
such currency shall be ineffective, and such Borrowing shall be converted to or
continued on the last day of the Interest Period applicable thereto (A) if such
Borrowing is a Eurocurrency Borrowing by the Borrower in Dollars under the US
Tranche or the Multicurrency Tranche, as an ABR Borrowing, or (B) if such
Borrowing is a Eurocurrency Borrowing by the UK Borrower in Euro or Sterling
under the Multicurrency Tranche, as a Borrowing bearing interest at such rate as
the Administrative Agent shall determine, after consultation with the applicable
Lenders, adequately reflects the costs to the applicable Lenders of making or
maintaining their Loans, plus the Applicable Rate for Eurocurrency Loans plus
the Mandatory Cost and (ii) if any Borrowing Request requests a Eurocurrency
Borrowing in such currency, unless the Borrower notifies the Administrative
Agent in writing prior to the date on which such Borrowing is requested to be
made that it wishes to revoke such Borrowing Request, (A) if such Borrowing is a
Eurocurrency Borrowing by the Borrower in Dollars, such Borrowing shall be made
as an ABR Borrowing, and (B) if such Borrowing is a Eurocurrency Borrowing by
the UK Borrower in Euro or Sterling, such Borrowing shall be made as a Borrowing
bearing interest at such rate as the European Agent shall determine adequately
reflects the costs to the applicable Lenders of making or maintaining their
Loans, plus the Applicable Rate for Eurocurrency Loans plus the Mandatory Cost;
provided that if the circumstances giving rise to such notice affect only one
Type of Borrowings, then the other Type of Borrowings shall be permitted.

(b) Notwithstanding any other provision herein, if any Change in Law shall make
it unlawful for any Lender to make or maintain any Eurocurrency Loan or to give
effect to its obligations as contemplated hereby with respect to any
Eurocurrency Loan (including without limitation as a result of a restriction on
an Available Currency), then, by written notice to the Borrower and to the
Administrative Agent, such Lender may:

(i) declare that the applicable Eurocurrency Loans will not thereafter be made
by such Lender hereunder, whereupon any request for such a Eurocurrency Rate
Loan shall, as to such Lender only, be deemed a request by the Borrower for a
Dollar Loan (accruing interest as an ABR Loan) unless such declaration shall be
subsequently withdrawn (any Lender delivering such a declaration hereby agreeing
to withdraw such declaration promptly upon determining that such event of
illegality no longer exists); and

(ii) require that all outstanding Eurocurrency Loans affected by the illegality
made by it be either (A) converted into ABR US Tranche Revolving Loans as of the
effective date of such notice as provided below, if such Eurocurrency Loans were
made in Dollars to the Borrower, or (B) repaid if such Eurocurrency Loans were
made in Sterling or Euro to the UK Borrower.

 

47



--------------------------------------------------------------------------------

In the event any Lender shall exercise its rights under clauses (i) or
(ii) above of this paragraph (b), all payments and prepayments of principal
which would otherwise have been applied to repay the affected Eurocurrency Loans
that would have been made by such Lender or the converted Eurocurrency Loans of
such Lender shall instead be applied to repay the Loans made by such Lender in
lieu of, or resulting from the conversion of, such Eurocurrency Loans. For
purposes of this Section, a notice by any Lender shall be effective as to each
Eurocurrency Loan, if lawful, on the last day of the Interest Period currently
applicable to such Eurocurrency Loan; in all other cases such notice shall be
effective on the date of receipt.

(c) Notwithstanding any other provision herein, if any Change in Law shall make
it unlawful for any Lender to make or maintain any Eurocurrency Loan denominated
in a currency other than Dollars or to give effect to its obligations as
contemplated hereby with respect to any such Loan or in the event that there
shall occur any material adverse change in national or international financial,
political or economic conditions or currency exchange rates or exchange controls
which would in the opinion of the Administrative Agent make it impracticable for
Eurocurrency Loans to be denominated in a currency other than Dollars, then, by
written notice to the Borrower, the Administrative Agent may:

(i) declare that such Loans will not thereafter be made, whereupon any request
for a Eurocurrency Borrowing in a currency other than Dollars shall be deemed a
request for a Dollar Eurocurrency Loan to the Borrower unless such declaration
shall be subsequently withdrawn (the Administrative Agent agreeing to withdraw
such declaration promptly upon determining that the applicable event or
condition no longer exists); and

(ii) require that all outstanding Eurocurrency Loans so affected be repaid.

Section 2.15 Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or the Issuing Bank; or

(ii) impose on any Lender or the Issuing Bank or the London or other interbank
market any other condition affecting this Agreement or Eurocurrency Loans made
by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts

 

48



--------------------------------------------------------------------------------

as will compensate such Lender or the Issuing Bank, as the case may be, for such
additional costs incurred or reduction suffered.

(b) If any Lender or the Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the Issuing Bank’s capital or on the capital of
such Lender’s or the Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a level
below that which such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the Issuing Bank’s then existing policies
and the then existing policies of such Lender’s or the Issuing Bank’s holding
company with respect to capital adequacy), then from time to time the Borrower
will pay to such Lender or the Issuing Bank, as the case may be, such additional
amount or amounts as will compensate such Lender or the Issuing Bank or such
Lender’s or the Issuing Bank’s holding company for any such reduction suffered.

(c) A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or the Issuing Bank, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.

(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

Section 2.16 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurocurrency Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.11(b) and is revoked in accordance therewith), or (e) the assignment
of any Eurocurrency Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by the Borrower pursuant to
Section 2.19, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense attributable to such event. In the case of a
Eurocurrency Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest which would have accrued on the

 

49



--------------------------------------------------------------------------------

principal amount of such Loan had such event not occurred, at the Adjusted LIBO
Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for eurocurrency deposits of a comparable amount (in the applicable
currency) and period from other banks in the eurocurrency market. A certificate
of any Lender setting forth any amount or amounts that such Lender is entitled
to receive pursuant to this Section shall be delivered to the Borrower and shall
be conclusive absent manifest error. The Borrower shall pay such Lender the
amount shown as due on any such certificate within 10 days after receipt
thereof.

Section 2.17 Taxes.

(a) Any and all payments by or on account of any obligation of the Borrower or
the UK Borrower hereunder shall be made free and clear of and without deduction
for any Indemnified Taxes or Other Taxes; provided that if the Borrower or the
UK Borrower shall be required to deduct any Indemnified Taxes or Other Taxes
from such payments, then (i) the sum payable shall be increased as necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Applicable Agent, the applicable
Lender or Issuing Bank (as the case may be) receives an amount equal to the sum
it would have received had no such deductions been made, (ii) the Borrower or
the UK Borrower, as the case may be, shall make such deductions and (iii) the
Borrower or the UK Borrower, as the case may be, shall pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law.

(b) In addition, the Borrower and the UK Borrower shall pay any Other Taxes to
the relevant Governmental Authority in accordance with applicable law.

(c) The Borrower shall indemnify each Applicable Agent, each Lender and the
Issuing Bank, within 10 days after written demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes paid by such Applicable Agent, such
Lender or the Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any obligation of the Borrower hereunder (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. The UK Borrower shall indemnify each
Applicable Agent, each Lender and the Issuing Bank, within 10 days after written
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
paid by such Applicable Agent, such Lender or the Issuing Bank, as the case may
be, on or with respect to any payment by or on account of any obligation of the
UK Borrower hereunder (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to

 

50



--------------------------------------------------------------------------------

the Borrower by a Lender or the Issuing Bank, or by the Applicable Agent on its
own behalf or on behalf of a Lender or the Issuing Bank, shall be conclusive
absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower or the UK Borrower to a Governmental Authority, the Borrower
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Borrower as will permit such payments to be made
without withholding or at a reduced rate. Without limiting the generality of the
foregoing, each Foreign Lender agrees that it will deliver to the Administrative
Agent and the Borrower (or in the case of a Participant, to the Lender from
which the related participation shall have been purchased), as appropriate, two
(2) duly completed copies of such Internal Revenue Service forms as may be
applicable to the Foreign Lender, including Forms W-8 ECI, W-8 BEN, W-8 IMY or
W-8 EXP, certifying that basis on which amounts paid to such Foreign Lender
under the Loan Documents are exempt from withholding and other similar taxes.
Each such Foreign Lender shall deliver to the Borrower and the Administrative
Agent such forms on or before the date that it becomes a party to this Agreement
(or in the case of a Participant, on or before the date such Participant
purchases the related participation). In addition, each such Foreign Lender
shall deliver such forms promptly upon the obsolescence or invalidity of any
form previously delivered by such Foreign Lender. Each such Foreign Lender shall
promptly notify the Borrower and the Administrative Agent at any time that it
determines that it is no longer in a position to provide any previously
delivered certificate to the Borrower (or any other form of certification
adopted by the Internal Revenue Service for such purpose).

(f) Each Lender, on the date it becomes a Lender hereunder, will designate
lending offices for the Loans to be made by it (a “Facility Office”) such that,
on such date, it (directly or through the Borrower) will not be liable for
(i) in the case of a US Tranche Lender, any withholding tax that is imposed by
the United States of America (or any political subdivision thereof) on payments
by the Borrower from an office within such jurisdiction, and (ii) in the case of
a Multicurrency Tranche Lender, any withholding tax that is imposed by the
United States or the United Kingdom (or any political subdivision thereof) on
any payments by the Borrower or the UK Borrower from an office within such
jurisdiction. If any Lender does not comply with this Section 2.17(e) or (f),
the Borrower shall have no obligation to indemnify such Lender, or any
Applicable Agent or Issuing Bank for the account of such Lender, under this
Section 2.17.

(g) If the Administrative Agent or a Lender determines, in its sole discretion,
that it has received a refund of any Taxes or Other Taxes as to which it has
been indemnified by the Borrower or the UK Borrower or with respect to which the
Borrower or the UK Borrower has paid additional amounts pursuant to this
Section 2.17, it shall pay over such refund to the Borrower or the UK Borrower,
as the case may be, (but only to the extent of indemnity payments

 

51



--------------------------------------------------------------------------------

made, or additional amounts paid, by the Borrower or the UK Borrower under this
Section 2.17 with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses of the Administrative Agent or such
Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided, that the
Borrower, upon the request of the Administrative Agent or such Lender, agrees to
repay the amount paid over to the Borrower or the UK Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This Section shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrower, the UK Borrower or any other Person.

Section 2.18 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) The Borrower and the UK Borrower shall make each payment required to be made
by it hereunder or under any other Loan Document (whether of principal,
interest, fees or reimbursement of LC Disbursements, or of amounts payable under
Section 2.15, 2.16 or 2.17, or otherwise) prior to the time expressly required
hereunder or under such other Loan Document for such payment (or, if no such
time is expressly required, prior to 12:00 noon, Local Time), on the date when
due, in immediately available funds, without set-off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Applicable Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Applicable Agent to the applicable account specified in
Schedule 2.19 or, in any such case, to such other account as the Applicable
Agent shall from time to time specify in a notice delivered to the Borrower,
except payments to be made directly to an Issuing Bank or a Swingline Lender as
expressly provided herein and except that payments pursuant to Sections 2.15,
2.16, 2.17 and 9.03 shall be made directly to the Persons entitled thereto and
payments pursuant to the other Loan Documents shall be made to the Persons
specified therein. The Applicable Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof. If any payment hereunder or under any other
Loan Document shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments under any Loan Document of principal or
interest in respect of any Loan shall be made in the currency of such Loan; and
all other payments hereunder or under any other Loan Document shall be made in
Dollars, except as otherwise expressly provided. Any payment required to be made
by an Applicable Agent hereunder shall be deemed to have been made by the time
required if such Applicable Agent shall, at or before such time, have taken the
necessary steps to make such payment in accordance with the regulations or
operating procedures of the clearing or settlement system used by such
Applicable Agent to make such payment. Any payment required to be made by the
Borrower or the UK Borrower hereunder shall be deemed to have been made by the
time required if the Borrower or the UK Borrower shall, at or before such time,
have taken the necessary steps to make such payment in accordance with the
regulations or operating procedures of the clearing or settlement system used by
the Borrower or the UK Borrower to make such payment.

(b) If at any time insufficient funds are received by and available to the

 

52



--------------------------------------------------------------------------------

Applicable Agents to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, and amounts due under any
Swap Agreements with Swap Providers, such funds shall be applied (i) first,
towards payment of interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, towards payment of principal and
unreimbursed LC Disbursements then due hereunder and payments due under any Swap
Agreement with a Swap Provider, ratably among the parties entitled thereto in
accordance with the amounts of principal and unreimbursed LC Disbursements then
due to such parties.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower or the UK Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements to any assignee or participant,
other than to the Borrower, the UK Borrower or any Subsidiary or Affiliate
thereof (as to which the provisions of this paragraph shall apply). The Borrower
and the UK Borrower each consents to the foregoing and agrees, to the extent it
may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower and the UK Borrower rights of set-off and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower or the UK Borrower, as the case may be, in the amount of such
participation.

(d) Unless the Applicable Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Banks hereunder that the Borrower or
the UK Borrower will not make such payment, the Applicable Agent may assume that
the Borrower or the UK Borrower, as the case may be, has made such payment on
such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the Issuing Banks, as the case may be, the amount
due. In such event, if the Borrower or the UK Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Banks, as the case may be,
severally agrees to repay to the Applicable Agent forthwith on demand the amount
so distributed to such Lender or the Issuing Bank (in the applicable currency)
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Applicable Agent,
at the greater of the Federal Funds Effective Rate and a rate determined by the

 

53



--------------------------------------------------------------------------------

Applicable in accordance with banking industry rules on interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(d) or 9.03(c), then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

(f) Except to the extent otherwise provided herein,

(i) all payments of principal, interest and other amounts to be made by the UK
Borrower under this Agreement and all payments to be made by the Loan Parties
under the other Loan Documents, in each case, in respect of the Revolving Loans
denominated in Euro shall be made in Euros;

(ii) all payments of principal, interest and other amounts to be made by the UK
Borrower under this Agreement and all payments to be made by the Loan Parties
under the other Loan Documents, in each case, in respect of the Revolving Loans
denominated in Sterling shall be made in Sterling; and

(iii) all other payments hereunder or under the Loan Documents shall be made in
Dollars.

Section 2.19 Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under Section 2.15, or if the Borrower
or the UK Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.15 or 2.17, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b) If any Lender requests compensation under Section 2.15, or if the Borrower
or the UK Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
or if any Lender defaults in its obligation to fund Loans hereunder, or if any
Lender withholds its consent to an amendment or waiver to any Loan Document that
is acceptable to the Administrative Agent, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 9.04), all its interests,
rights and obligations under the Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i)

 

54



--------------------------------------------------------------------------------

the Borrower shall have received the prior written consent of the Administrative
Agent (and if a US Tranche Commitment is being assigned, the Issuing Bank),
which consent shall not unreasonably be withheld, (ii) such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans
and participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts) and (iii) in the case
of any such assignment resulting from a claim for compensation under
Section 2.15 or payments required to be made pursuant to Section 2.17, such
assignment will result in a reduction in such compensation or payments. A Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation cease to apply.

Section 2.20 Increase of US Tranche Commitments. By written notice sent to the
Administrative Agent (which the Administrative Agent shall promptly distribute
to each US Tranche Lender), the Borrower may at any time and from time to time
request an increase of the aggregate amount of the US Tranche Commitments by an
aggregate amount equal to any integral multiple of $5,000,000; provided that
(i) no Default shall have occurred and be continuing; (ii) the aggregate amount
of the US Tranche Commitments shall not have been reduced, nor shall the
Borrower have given notice of any such reduction under Section 2.09(b);
(iii) the total amount of all US Tranche Commitments shall not be increased to
an aggregate amount that would exceed $225,000,000; and (iv) the US Tranche
Commitment of a US Tranche Lender shall not be increased without the consent of
such US Tranche Lender. If one or more of the US Tranche Lenders is not
increasing its US Tranche Commitment, then, with notice to the Administrative
Agent and the other US Tranche Lenders, another one or more financial
institutions, each as approved by the Borrower and the Administrative Agent (a
“New Lender”), may commit to provide an amount equal to the aggregate principal
amount of the requested increase that will not be provided by the existing US
Tranche Lenders (the “Increase Amount”); provided that the US Tranche Commitment
of each New Lender shall be at least $5,000,000. Upon receipt of notice from the
Administrative Agent to the US Tranche Lenders and the Borrower that the
applicable US Tranche Lenders, or sufficient US Tranche Lenders and New Lenders,
have agreed to commit to an aggregate amount equal to the Increase Amount, then:
provided that no Default exists at such time or after giving effect to the
requested increase, the Borrower, the Administrative Agent and the US Tranche
Lenders willing to increase their respective US Tranche Commitments and the New
Lenders (if any) shall execute and deliver a supplement in the form attached
hereto as Exhibit “B” (the “Increased Commitment Supplement”). If all existing
US Tranche Lenders shall not have provided their pro rata portion of the
requested Increase Amount, the US Tranche Revolving Loans will not be held pro
rata by the US Tranche Lenders in accordance with the Applicable Percentages
determined hereunder. To remedy the foregoing, on the date of the effectiveness
of the Increase Commitment Supplement, the US Tranche Lenders shall make
advances among themselves so that after giving effect thereto the US Tranche
Revolving Loans will be held by the US Tranche Lenders, pro rata in accordance
with the Applicable Percentages hereunder. The advances so made by each US
Tranche Lender whose Applicable Percentage has increased as a result of the
changes to the US Tranche Commitments shall be deemed to be a purchaser of a
corresponding amount of the US Tranche Revolving Loans of the US Tranche Lender
or US Tranche Lenders whose Applicable

 

55



--------------------------------------------------------------------------------

Percentages have decreased. The advances made under this Section shall be ABR
Revolving Loans made under each US Tranche Lender’s US Tranche Commitment unless
or until the Borrower shall have selected an alternative interest rate to apply
thereto under the terms of this Agreement. All advances made under this Section
shall be made through the Administrative Agent.

Section 2.21 Currency Conversion. In connection with any amounts received in one
currency for application to Obligations denominated and payable in another
currency, the Borrower at its expense shall cause the depositary bank
immediately to convert such receipt into such other currency for application to
such Obligation. Such receipt shall be deemed not to occur (except for the
purposes of the immediately preceding sentence) until such conversion occurs. In
connection with any net proceeds received by a Loan Party in one currency
required to be applied to Obligations denominated and payable in another
currency, the Borrower at its expense shall cause the depositary bank to convert
such receipt into such other currency prior to the required time of application
to such Obligation.

Section 2.22 Judgment Currency; Contractual Currency.

(a) This is a loan transaction in which the specification of the applicable
Available Currency is of the essence, and the stipulated currency shall in each
instance be the currency of account and payment in all instances. A payment
obligation in one currency hereunder (the “Original Currency”) shall not be
discharged by an amount paid in another currency (the “Other Currency”) whether
pursuant to any judgment expressed in or converted into any Other Currency or in
another place except to the extent that such tender or recovery results in the
effective receipt by a party hereto of the full amount of the Original Currency
payable to such party. The obligation of the Borrower and UK Borrower in respect
of any such sum due from it to the Administrative Agent, any Issuing Bank or any
Lender under this Loan Document (in this Section 2.22, an “Entitled Person”)
shall be discharged only to the extent that on the Business Day following
receipt by such Person of any sum due hereunder in the Other Currency, such
Person may in accordance with normal banking procedure purchase the Original
Currency with the amount of the Other Currency; and the Borrower, as a separate
obligation and notwithstanding any such judgment agrees to indemnify such
Entitled Person against and to pay such Entitled Person on demand, in the
Original Currency, the amount (if any) by which the sum originally due to such
entitled Person in the Original Currency hereunder exceeds the amount of the
Other Currency so purchased.

(b) If, for the purpose of obtaining or enforcing judgment against any Loan
Party in any court in any jurisdiction, it becomes necessary to convert into any
other currency (such other currency being hereinafter in this Section 2.22
referred to as the “Judgment Currency”) an amount due under any Loan Document in
any currency (the “Obligation Currency”) other than the Judgment Currency, the
conversion shall be made at the rate of exchange prevailing on the Business Day
immediately preceding (i) the date of actual payment of the amount due, in the
case of any proceeding in the courts of any jurisdiction that will give effect
to such conversion being made on such date, or (ii) the date on which the
judgment is given, in the case of any proceeding in the courts of any other
jurisdiction (the applicable date as of which such conversion is made pursuant
to this Section 2.22 being hereinafter in this Section 2.22 referred to as the
“Judgment Conversion Date”).

 

56



--------------------------------------------------------------------------------

(c) If, in the case of any proceeding in the court of any jurisdiction referred
to in Section 2.22(a), there is a change in the rate of exchange prevailing
between the Judgment Conversion Date and the date of actual receipt for value of
the amount due, the Borrower shall pay such additional or reduced amount, as the
case may be, as may be necessary to ensure that the amount actually received in
the Judgment Currency, when converted at the rate of exchange prevailing on the
date of payment, will produce the amount of the Obligation Currency which could
have been purchased with the amount of the Judgment Currency stipulated in the
judgment or judicial order at the rate of exchange prevailing on the Judgment
Conversion Date. Any amount due from a Loan Party under this Section 2.22(b)
shall be due as a separate debt and shall not be affected by judgment being
obtained for any other amounts due under or in respect of any of the Loan
Documents.

(d) The term “rate of exchange” in this Section 2.22 means the rate of exchange
at which the Administrative Agent would, on the relevant date at or about 12:00
noon (New York time), in the case of the Administrative Agent, be prepared to
sell the Obligation Currency against the Judgment Currency. Any amount received
or recovered by the Administrative Agent in respect of any sum expressed to be
due to it (whether for itself or as trustee for any other person) from any Loan
Party under this Agreement or under any of the other Loan Documents in a
currency other than the currency (the “contractual currency”) in which such sum
is so expressed to be due (whether as a result of, or from the enforcement of,
any judgment or order of a court or tribunal of any jurisdiction, the winding-up
of a Loan Party or otherwise) shall only constitute a discharge of such Loan
Party to the extent of the amount of the contractual currency that the
Administrative Agent is able, in accordance with its usual practice, to purchase
with the amount of the currency so received or recovered on the date of receipt
or recovery (or, if later, the first date on which such purchase is
practicable). If the amount of the contractual currency so purchased is less
than the amount of the contractual currency so expressed to be due, Borrower
shall indemnify the Administrative Agent against any loss sustained by it as a
result, including the cost of making any such purchase.

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

Each of the Borrower and the UK Borrower represents and warrants to the Lenders
that:

Section 3.01 Organization; Powers. Each of the Borrower and its Subsidiaries is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.

Section 3.02 Authorization; Enforceability. The Transactions are within the
corporate powers of the Loan Parties and have been duly authorized by all
necessary corporate and, if required, stockholder action. Each of the Loan
Documents has been duly executed and

 

57



--------------------------------------------------------------------------------

delivered by the Loan Parties party thereto and constitutes a legal, valid and
binding obligation of such Loan Parties, enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

Section 3.03 Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect, (b) will not violate any applicable law or
regulation or the charter, by-laws or other organizational documents of the
Borrower or any of its Subsidiaries or any order of any Governmental Authority,
(c) will not violate or result in a default under any material indenture,
agreement or other instrument binding upon the Borrower or any of its
Subsidiaries or its assets, or give rise to a right thereunder to require any
payment to be made by the Borrower or any of its Subsidiaries, and (d) will not
result in the creation or imposition of any Lien on any asset of the Borrower or
any of its Subsidiaries.

Section 3.04 Financial Condition; No Material Adverse Change.

(a) The Borrower has heretofore furnished to the Lenders its consolidated
balance sheet and statements of income, stockholders equity and cash flows
(i) as of and for the fiscal years ended December 31, 2004 and December 31,
2005, reported on by PricewaterhouseCoopers LLP, and (ii) as of and for the
fiscal quarter and the portion of the fiscal year ended June 30, 2006, certified
by its chief financial officer. Such financial statements present fairly, in all
material respects, the financial position and results of operations and cash
flows of the Borrower and its consolidated Subsidiaries as of such dates and for
such periods in accordance with GAAP, subject to year-end audit adjustments and
the absence of footnotes in the case of the statements referred to in clause
(ii) above.

(b) Since December 31, 2005, there has been no material adverse change in the
business, assets, operations or financial condition of the Borrower and its
Subsidiaries, taken as a whole.

Section 3.05 Properties.

(a) Each of the Borrower and its Subsidiaries has good title to, or valid
leasehold interests in, all its real and personal property material to its
business, except for minor defects in title that do not interfere with its
ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes.

(b) Each of the Borrower and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Borrower and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

Section 3.06 Litigation and Environmental Matters.

 

58



--------------------------------------------------------------------------------

(a) There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrower or
the UK Borrower, threatened against or affecting the Borrower or any of its
Subsidiaries (i) as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined, could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect (other
than the Disclosed Matters) or (ii) that involve this Agreement or the
Transactions.

(b) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, neither the Borrower nor any of its
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability.

(c) Since the date of this Agreement, there has been no change in the status of
the Disclosed Matters that, individually or in the aggregate, has resulted in,
or materially increased the likelihood of, a Material Adverse Effect.

Section 3.07 Compliance with Laws and Agreements. Each of the Borrower and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing.

Section 3.08 Investment Company Status. Neither the Borrower nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

Section 3.09 Taxes. Each of the Borrower and its Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as applicable, has
set aside on its books adequate reserves or (b) to the extent that the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect.

Section 3.10 ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of such Plan by an amount that could reasonably be
expected to result in a Material Adverse Effect, and the present value of all
accumulated benefit obligations of all underfunded

 

59



--------------------------------------------------------------------------------

Plans (based on the assumptions used for purposes of Statement of Financial
Accounting Standards No. 87) did not, as of the date of the most recent
financial statements reflecting such amounts, exceed the fair market value of
the assets of all such underfunded Plans by an amount that could reasonably be
expected to result in a Material Adverse Effect.

Section 3.11 Disclosure. The Borrower and UK Borrower have disclosed to the
Lenders all agreements, instruments and corporate or other restrictions to which
it or any of its Subsidiaries is subject, and all other matters known to it,
that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect. Neither the Information Memorandum nor any of the
other reports, financial statements, certificates or other information furnished
by or on behalf of the Borrower or the UK Borrower to the Administrative Agent
or any Lender in connection with the negotiation of this Agreement or delivered
hereunder (as modified or supplemented by other information so furnished)
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, the Borrower and the UK Borrower represent only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time.

Section 3.12 Subsidiaries, Ventures and Affiliates; Outstanding Stock. As of the
Effective Date, except as described on Schedule 3.12, Borrower has no
Subsidiaries, is not engaged in any joint venture or partnership with any other
Person, and is not an Affiliate of any other Person, other than the Parent or
Affiliates of the Parent. All of the issued and outstanding Capital Stock of
each Subsidiary (including without limitation the UK Borrower) is owned directly
or indirectly by Parent and other Subsidiaries, all free and clear of all Liens,
other than the Lien permitted under Section 6.02. As of the Effective Date,
except as described on Schedule 3.12, there are no outstanding rights to
purchase, options, warrants or similar rights or agreements pursuant to which
the UK Borrower may be required to issue, sell, repurchase or redeem any of its
Capital Stock or other equity securities.

Section 3.13 Pledge Agreement. The Pledge Agreement is effective to create in
favor of the Administrative Agent, for the ratable benefit of the Lenders, a
legal, valid and enforceable security interest in the Pledged Collateral (as
defined therein) and, when such Pledged Collateral is delivered to the
Administrative Agent, the Pledge Agreement shall constitute a fully perfected
Lien on, and security interest in, all right, title and interest of the pledgor
thereunder in such Pledged Collateral, in each case prior and superior in right
to any other Person.

ARTICLE IV.

CONDITIONS

Section 4.01 Effective Date. The obligations of the Lenders to make Loans and of
the Issuing Bank to issue Letters of Credit hereunder shall not become effective
until the date on which each of the following conditions is satisfied (or waived
in accordance with Section 9.02):

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii)

 

60



--------------------------------------------------------------------------------

written evidence satisfactory to the Administrative Agent (which may include
telecopy transmission of a signed signature page of this Agreement) that such
party has signed a counterpart of this Agreement.

(b) The Administrative Agent (or its counsel) shall have received from each
Material Domestic Subsidiary either (i) a counterpart of the Domestic Subsidiary
Guaranty Agreement signed on behalf of such party or (ii) written evidence
satisfactory to the Administrative Agent (which may include telecopy
transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of the Domestic Subsidiary Guaranty Agreement.

(c) The Administrative Agent (or its counsel) shall have received from each
Material Foreign Subsidiary either (i) a counterpart of the Foreign Subsidiary
Guaranty Agreement signed on behalf of such party or (ii) written evidence
satisfactory to the Administrative Agent (which may include telecopy
transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of the Foreign Subsidiary Guaranty Agreement.

(d) The Administrative Agent (or its counsel) shall have received from the
Borrower either (i) a counterpart of the Pledge Agreement signed on behalf of
such party or (ii) written evidence satisfactory to the Administrative Agent
(which may include telecopy transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of the Pledge Agreement,
together with certificates evidencing all Equity Interests pledged pursuant to
thereto, together with instruments of transfer duly executed in blank, evidence
that such Pledge Agreement and UCC financing statements have been recorded, and
lien search results, demonstrating that no prior Liens appear of record on the
Equity Interests of the UK Borrower, have been obtained from such jurisdictions
as the Administrative Agent shall request;

(e) The Administrative Agent shall have received favorable written opinions
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) from counsel to the Borrower, the UK Borrower and the parties to the
Domestic Subsidiary Guaranty Agreement acceptable to the Administrative Agent,
covering such matters relating to such Loan Parties, this Agreement or the
Transactions as the Required Lenders shall reasonably request. The Borrower, for
itself and the other Loan Parties, hereby requests such counsel to deliver such
opinion.

(f) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of the Loan Parties, the
authorization of the Transactions and any other legal matters relating to the
Loan Parties, this Agreement or the Transactions, all in form and substance
satisfactory to the Administrative Agent and its counsel.

(g) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Borrower, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of

 

61



--------------------------------------------------------------------------------

Section 4.02.

(h) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Borrower hereunder.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Bank to issue Letters of Credit hereunder shall not become effective unless each
of the foregoing conditions is satisfied (or waived pursuant to Section 9.02) at
or prior to 3:00 p.m., New York City time, on November 10, 2006 (and, in the
event such conditions are not so satisfied or waived, the Commitments shall
terminate at such time).

Section 4.02 Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

(a) The representations and warranties of the Loan Parties set forth in this
Agreement and the other Loan Documents shall be true and correct on and as of
the date of such Borrowing or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as applicable, except those representations
and warranties that expressly relate to an earlier date.

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower and the UK Borrower on the date thereof as to the matters specified in
paragraphs (a) and (b) of this Section.

ARTICLE V.

AFFIRMATIVE COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, each of the Borrower and the UK
Borrower covenants and agrees with the Lenders that:

Section 5.01 Financial Statements; Ratings Change and Other Information. The
Borrower will furnish to the Administrative Agent:

(a) within 95 days after the end of each fiscal year of the Borrower, its
audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash

 

62



--------------------------------------------------------------------------------

flows as of the end of and for such year, setting forth in each case in
comparative form the figures for the previous fiscal year, all reported on by
PricewaterhouseCoopers LLP or other independent public accountants of recognized
national standing (without a “going concern” or like qualification or exception
and without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the
Borrower and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied;

(b) within 50 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower, its consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such fiscal quarter and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by one of its Financial Officers as
presenting fairly in all material respects the financial condition and results
of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Borrower (i) certifying
as to whether a Default has occurred and, if a Default has occurred, specifying
the details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Sections 6.14 and 6.15 and (iii) stating whether any change in
GAAP or in the application thereof has occurred since the date of the audited
financial statements referred to in Section 3.04;

(d) concurrently with any delivery of financial statements under clause
(a) above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default (which certificate may
be limited to the extent required by accounting rules or guidelines);

(e) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower or
any Subsidiary with the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of the functions of said Commission, or with
any national securities exchange, or distributed by the Borrower to its
shareholders generally, as the case may be; and

(f) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request.

Section 5.02 Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

 

63



--------------------------------------------------------------------------------

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any Affiliate thereof that, if adversely determined, could reasonably be
expected to result in a Material Adverse Effect;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect; and

(d) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

Section 5.03 Existence; Conduct of Business. The Borrower and the UK Borrower
will, and will cause each of its Subsidiaries to, do or cause to be done all
things necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business; provided that the foregoing shall not prohibit
any merger, consolidation, sale, liquidation or dissolution permitted under
Section 6.03 or Section 6.09.

Section 5.04 Payment of Obligations. The Borrower and the UK Borrower will, and
will cause each of its Subsidiaries to, pay its obligations, including Tax
liabilities, that, if not paid, could result in a Material Adverse Effect before
the same shall become delinquent or in default, except where (a) the validity or
amount thereof is being contested in good faith by appropriate proceedings,
(b) the Borrower, the UK Borrower or such Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with GAAP and (c) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect.

Section 5.05 Maintenance of Properties; Insurance. The Borrower and the UK
Borrower will, and will cause each of its Subsidiaries to, (a) keep and maintain
all property material to the conduct of its business in good working order and
condition, ordinary wear and tear excepted, and (b) maintain, with financially
sound and reputable insurance companies, insurance in such amounts and against
such risks as are customarily maintained by companies engaged in the same or
similar businesses operating in the same or similar locations.

Section 5.06 Books and Records; Inspection Rights. The Borrower and the UK
Borrower will, and will cause each of its Subsidiaries to, keep proper books of
record and account in which full, true and correct entries are made of all
dealings and transactions in relation to its business and activities. The
Borrower and the UK Borrower will, and will cause

 

64



--------------------------------------------------------------------------------

each of its Subsidiaries to, permit any representatives designated by the
Administrative Agent or any Lender, upon reasonable prior notice, to visit and
inspect its properties, to examine and make extracts from its books and records
(other than information subject to attorney-client privilege), and to discuss
its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested.

Section 5.07 Compliance with Laws. The Borrower and the UK Borrower will, and
will cause each of its Subsidiaries to, comply with all laws, rules, regulations
and orders of any Governmental Authority applicable to it or its property,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

Section 5.08 Use of Proceeds and Letters of Credit. The proceeds of the Loans
will be used only for to finance the working capital needs and for general
corporate purposes of the Borrower and its Subsidiaries in the ordinary course
of business, including acquisitions, stock repurchases and/or redemptions and
dividends. No part of the proceeds of any Loan will be used, whether directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the Board, including Regulations T, U and X. Letters of Credit will be issued
only to support working capital needs of the Borrower.

Section 5.09 Additional Subsidiaries.

(a) If any Subsidiary becomes a Material Domestic Subsidiary after the Effective
Date, or any Material Domestic Subsidiary is acquired or formed after the
Effective Date, the Borrower will promptly notify the Administrative Agent and
the Lenders thereof and, within ten (10) Business Days after any such Subsidiary
becomes a Material Domestic Subsidiary, or such Material Domestic Subsidiary is
acquired or formed, will cause such Material Domestic Subsidiary to become a
Subsidiary Loan Party. If any Subsidiary becomes a Material Foreign Subsidiary
after the Effective Date, or any Material Foreign Subsidiary is acquired or
formed after the Effective Date, the Borrower will promptly notify the
Administrative Agent and the Lenders thereof and, within thirty (30) days after
any such Subsidiary becomes a Material Foreign Subsidiary, or such Material
Foreign Subsidiary is acquired or formed, will cause such Material Foreign
Subsidiary to become a Subsidiary Loan Party. In addition, within ten Business
Days after the date the Borrower or any Domestic Subsidiary acquires or forms
any Material Foreign Subsidiary, the Borrower shall, or shall cause such
Domestic Subsidiary, to pledge 65% of the voting capital stock or other equity
and 100% of the non-voting capital stock or other equity of such Material
Foreign Subsidiary as security for the Obligations by executing and delivering a
supplement to the Pledge Agreement or a new Pledge Agreement, each in form and
substance satisfactory to the Administrative Agent, and to deliver the original
certificates evidencing such capital stock or equity to the Administrative
Agent, together with appropriate stock powers executed in blank, certified
organizational documents of the pledgor, appropriate authorizing resolutions of
the board of directors of the pledgor executing such supplement, opinions of
counsel comparable to those delivered pursuant to Section 4.01, and such other
documents as the Administrative Agent may reasonably request.

(b) If, at any time, the aggregate revenue or assets (on a non-consolidated
basis) of the Borrower and those Domestic Subsidiaries that are then Subsidiary
Loan Parties are

 

65



--------------------------------------------------------------------------------

less than the Aggregate Domestic Subsidiary Threshold, then the Borrower shall
cause one or more other Domestic Subsidiaries to become additional Subsidiary
Loan Parties, as provided in clause (d) below, within thirty (30) days after
such revenues or assets become less than the Aggregate Domestic Subsidiary
Threshold so that after including the revenue and assets of any such additional
Subsidiary Loan Parties, the aggregate revenue and assets (on a non-consolidated
basis) of the Borrower and all such Domestic Subsidiary Loan Parties would equal
or exceed the Aggregate Domestic Subsidiary Threshold. If, at any time, the
aggregate revenue or assets (on a non-consolidated basis) of those Foreign
Subsidiaries that are then Loan Parties are less than the Aggregate Foreign
Subsidiary Threshold, then the Borrower shall cause one or more other Foreign
Subsidiaries to become additional Subsidiary Loan Parties, as provided in clause
(d) below, within thirty (30) days after such revenues or assets become less
than the Aggregate Foreign Subsidiary Threshold so that after including the
revenue and assets of any such additional Subsidiary Loan Parties, the aggregate
revenue and assets (on a non-consolidated basis) of all such Foreign Subsidiary
Loan Parties would equal or exceed the Aggregate Foreign Subsidiary Threshold.

(c) The Borrower may elect at any time to have any Subsidiary become an
additional Subsidiary Loan Party as provided in clause (d) below. Upon the
occurrence and during the continuation of any Event of Default, if the Required
Lenders so direct, the Borrower shall (i) cause all of its Subsidiaries to
become additional Subsidiary Loan Parties, as provided in clause (d) below,
within thirty (30) days after the Borrower’s receipt of written confirmation of
such direction from the Administrative Agent.

(d) A Domestic Subsidiary shall become an additional Subsidiary Loan Party by
executing and delivering to the Administrative Agent a supplement to the
Domestic Subsidiary Guaranty Agreement, in form and substance reasonably
satisfactory to the Administrative Agent. A Foreign Subsidiary shall become an
additional Subsidiary Loan Party by executing and delivering to the
Administrative Agent a supplement to the Foreign Subsidiary Guaranty Agreement,
in form and substance reasonably satisfactory to the Administrative Agent. Each
supplement to a Subsidiary Guaranty Agreement shall be accompanied by (i) all
other Loan Documents related thereto, (ii) certified copies of certificates or
articles of incorporation or organization, by-laws, membership operating
agreements, and other organizational documents, appropriate authorizing
resolutions of the board of directors of the applicable Subsidiary executing
such supplement, and opinions of counsel comparable to those delivered pursuant
to Section 4.01, and (iii) such other documents as the Administrative Agent may
reasonably request. No Subsidiary that becomes a Subsidiary Loan Party shall
thereafter cease to be a Subsidiary Loan Party or be entitled to be released or
discharged from its obligations under its Subsidiary Guaranty Agreement.

Section 5.10 Further Assurances. The Borrower agrees to cause each Loan Party to
execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including without limitation the
filing and recording of financing statements and other documents) which may be
required under any applicable law, or which the Administrative Agent or the
Required Lenders may reasonably request, to effectuate the transactions
contemplated by the Loan Documents or to grant, preserve, protect or perfect the
Liens created by the Pledge Agreement or the validity or priority of an such
Lien, all at the expense of the Loan Parties. The Borrower also agree to provide
to the Administrative Agent,

 

66



--------------------------------------------------------------------------------

from time to time upon request, evidence reasonably satisfactory to the
Administrative Agent as to the perfection and priority of the Liens created or
intended to be created by the Pledge Agreement.

ARTICLE VI.

NEGATIVE COVENANTS

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, each of the Borrower and the UK Borrower covenants and
agrees with the Lenders that:

Section 6.01 Indebtedness; Equity. The Borrower and the UK Borrower will not,
and will not permit any Subsidiary to, create, incur, assume or permit to exist
any Indebtedness, except:

(a) Indebtedness created pursuant to the Loan Documents;

(b) Indebtedness existing on the date hereof and set forth in Schedule 6.01 and
extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof;

(c) Indebtedness of the Borrower owed to any Subsidiary and of any Subsidiary
owed to the Borrower or any other Subsidiary; provided, that any such
Indebtedness owed to a Loan Party by a Subsidiary shall be subject to
Section 6.04;

(d) Guarantees by the Borrower of Indebtedness of any Subsidiary and by any
Subsidiary of Indebtedness of the Borrower or any other Subsidiary; provided,
that Guarantees by any Loan Party of Indebtedness of any Subsidiary shall be
subject to Section 6.04;

(e) Indebtedness of the Borrower or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof, and extensions, renewals and replacements of
any such Indebtedness that do not increase the outstanding principal amount
thereof; provided that (i) such Indebtedness is incurred prior to or within 90
days after such acquisition or the completion of such construction or
improvement and (ii) the aggregate principal amount of Indebtedness permitted by
this clause (e) shall not exceed $25,000,000 at any time outstanding;

(f) Indebtedness of any Person that becomes a Subsidiary after the date hereof;
provided that such Indebtedness exists at the time such Person becomes a
Subsidiary and is not created in contemplation of or in connection with such
Person becoming a Subsidiary;

(g) Indebtedness incurred by Domestic Subsidiaries that are not Loan Parties

 

67



--------------------------------------------------------------------------------

or by Foreign Subsidiaries after the date hereof in an aggregate principal
amount committed or extended not to exceed $30,000,000;

(h) other unsecured Indebtedness incurred by the Borrower and Domestic
Subsidiaries that are Loan Parties in an aggregate principal amount at any time
outstanding not exceeding twenty-five percent (25%) of the Consolidated Net
Worth of the Borrower and its Subsidiaries as of the most recently ended Fiscal
Year of the Borrower for which Borrower has delivered audited financial
statements pursuant to Section 5.01(a).

The Borrower will not, and will not permit any Subsidiary to, issue any
preferred Equity Interest that (i) matures or is mandatorily redeemable for cash
pursuant to a sinking fund obligation or otherwise, (ii) is or may become
redeemable or repurchaseable for cash by Borrower or such Subsidiary at the
option of the holder thereof, in whole or in part or (iii) is convertible or
exchangeable at the option of the holder thereof for Indebtedness or preferred
stock or any other preferred equity interests described in this paragraph, on or
prior to, in the case of clause (i), (ii) or (iii), the first anniversary of the
Maturity Date. The UK Borrower will not issue any additional Equity Interests
unless after giving effect to such issuance, at least 65% of the voting Equity
Interests and 100% of the nonvoting Equity Interests of the UK Borrower are
pledged to the Administrative Agent, through the execution of a supplement to
the Pledge Agreement if necessary, and the recordation of such supplement at the
Companies House in London, England and the delivery by the Borrower or the UK
Borrower of such other documents and instruments as the Administrative Agent may
reasonably require in connection with such supplement, including those
consistent with documents delivered on the Effective Date.

Section 6.02 Liens. The Borrower and the UK Borrower will not, and will not
permit any Subsidiary to, create, incur, assume or permit to exist any Lien on
any property or asset now owned or hereafter acquired by it, or assign or sell
any income or revenues (including accounts receivable) or rights in respect of
any thereof, except:

(a) Permitted Encumbrances;

(b) any Lien on any property or asset of the Borrower or any Subsidiary existing
on the date hereof and set forth in Schedule 6.02, together with renewals,
replacements and refinancings thereof; provided that (i) such Lien shall not
apply to any other property or asset of the Borrower or any Subsidiary and
(ii) such Lien shall secure only those obligations which it secures on the date
hereof;

(c) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary , as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Borrower or any Subsidiary and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Subsidiary, as the case may be;

(d) Liens on fixed or capital assets acquired, constructed or improved by the

 

68



--------------------------------------------------------------------------------

Borrower or any Subsidiary; provided that (i) such security interests secure
Indebtedness permitted by clause (e) of Section 6.01, (ii) such security
interests and the Indebtedness secured thereby are incurred prior to or within
30 days after such acquisition or the completion of such construction or
improvement, and (iii) such security interests shall not apply to any other
property or assets of the Borrower or any Subsidiary;

(e) Liens created by or otherwise existing, under or in connection with this
Agreement and the other Loan Documents in favor of the Administrative Agent for
the benefit of the Lenders, the Issuing Bank, the Swap Providers and itself;

(f) Liens securing Indebtedness permitted by Section 6.01(g); and

(g) other Liens securing obligations, liabilities or Indebtedness in an
aggregate amount not to exceed $15,000,000.

Section 6.03 Fundamental Changes.

(a) The Borrower and the UK Borrower will not, and will not permit any
Subsidiary to, merge into or consolidate with any other Person, or permit any
other Person to merge into or consolidate with it, or sell, transfer, lease or
otherwise dispose of (in one transaction or in a series of transactions) all or
substantially all/any substantial part of its assets, or all or substantially
all of the stock of any of its Subsidiaries (in each case, whether now owned or
hereafter acquired), or liquidate or dissolve, except that, if at the time
thereof and immediately after giving effect thereto no Default shall have
occurred and be continuing (i) any Subsidiary may merge into the Borrower in a
transaction in which the Borrower is the surviving corporation, (ii) any
Subsidiary may merge into any Domestic Subsidiary Loan Party in a transaction in
which the surviving entity is a Domestic Subsidiary Loan Party, (iii) any
Domestic Subsidiary that is not a Subsidiary Loan Party may merge into, or sell,
transfer, lease or otherwise dispose of its assets to, any other Domestic
Subsidiary that is not a Subsidiary Loan Party, (iv) any Foreign Subsidiary may
merge into, or sell, transfer, lease or otherwise dispose of its assets to, any
Foreign Subsidiary Loan Party; (v) any Foreign Subsidiary that is not a
Subsidiary Loan Party may merge into, or sell, transfer, lease or otherwise
dispose of its assets to, any other Foreign Subsidiary that is not a Subsidiary
Loan Party; (vi) any Subsidiary may sell, transfer, lease or otherwise dispose
of its assets to the Borrower or to any Subsidiary Loan Party; (vii) any
Subsidiary may liquidate or dissolve if the Borrower determines in good faith
that such liquidation or dissolution is in the best interests of the Borrower
and is not materially disadvantageous to the Lenders and (viii) the stock or
assets of a Subsidiary may be sold to the extent such sale does not violate
Section 6.09; provided that any such merger involving a Person that is not a
wholly owned Subsidiary immediately prior to such merger shall not be permitted
unless also permitted by Section 6.04.

(b) The Borrower and the UK Borrower will not, and will not permit any of its
Subsidiaries to, engage to any material extent in any business other than
businesses of the type conducted by the Borrower and its Subsidiaries on the
date of execution of this Agreement and businesses reasonably related thereto.

Section 6.04 Investments, Loans, Advances, Guarantees and Acquisitions. The

 

69



--------------------------------------------------------------------------------

Borrower and the UK Borrower will not, and will not permit any of its
Subsidiaries to, purchase, hold or acquire (including pursuant to any merger
with any Person that was not a wholly owned Subsidiary prior to such merger) any
capital stock, evidences of indebtedness or other securities (including any
option, warrant or other right to acquire any of the foregoing) of, make or
permit to exist any loans or advances to, Guarantee any obligations of, or make
or permit to exist any investment or any other interest in, any other Person
(all of the foregoing being collectively called “Investments”), or purchase or
otherwise acquire (in one transaction or a series of transactions) any assets of
any other Person constituting a business unit, except:

(a) Permitted Investments;

(b) Investments existing on the date hereof either in the capital stock of
Borrower’s Subsidiaries or otherwise described on Schedule 6.04;

(c) Investments made after the Effective Date by the Borrower in or to any
Subsidiary and by any Subsidiary in or to the Borrower or in or to another
Subsidiary; provided, that (i) the aggregate amount of such Investments by the
Borrower and Domestic Subsidiaries that are Loan Parties in or to Domestic
Subsidiaries that are not Loan Parties and Foreign Subsidiaries other than the
UK Borrower may not exceed $10,000,000 in the aggregate, and (ii) the aggregate
amount of such Investments by the Borrower and Domestic Subsidiaries that are
Loan Parties in the UK Borrower may not exceed $50,000,000 in the aggregate;
provided, further, however, that no such limit shall apply to (or be included in
the calculation thereof) Investments by the Borrower and Domestic Subsidiaries
that are Loan Parties in the UK Borrower to the extent that after giving pro
forma effect to such Investment (and any Indebtedness incurred to finance such
Investment), the Leverage Ratio would not exceed 1.0:1.0;

(d) Guarantees constituting Indebtedness permitted by Section 6.01; provided,
that the aggregate principal amount of Indebtedness of Subsidiaries that are not
Subsidiary Loan Parties that is Guaranteed by any Loan Party shall be subject to
the limitation set forth in clause (c) hereof;

(e) acquisitions (in one transaction or a series of transactions) by Loan
Parties of any assets of any other Person constituting a business unit so long
as after giving pro forma effect thereto (including any Indebtedness incurred to
finance such acquisition), (i) the representations and warranties of the
Borrower and UK Borrower set forth in this Agreement would be true and correct
in all material respects on and as of the date of such acquisition, (ii) no
Default shall have occurred and be continuing or result therefrom, (iii) the
Borrower would be in pro forma compliance with each of the financial covenants
set forth in Section 6.14 and 6.15 below, (iv) either (A) the Leverage Ratio
would be less than 2.25:1.0 or (B) the aggregate amount of any such acquisitions
made in any Fiscal Year when the Leverage Ratio would be equal to or greater
than 2.25:1.0 does not exceed (x) $50,000,000 less (y) the aggregate amount of
Restricted Payments made in such Fiscal Year pursuant to Section 6.06(d)(ii);

(f) loans, prepaid commissions and advances to officers, directors, employees
and Affiliates in the ordinary course of business or otherwise approved by the
Borrower’s board of directors; provided, that such loan, prepaid commission or
advance is not made in violation of any requirement of law or regulation;

 

70



--------------------------------------------------------------------------------

(g) notes payable received in connection with the bankruptcy or reorganization
of suppliers and customers and in settlement of delinquent obligations of, and
other disputes with, customers and suppliers; and

(h) Guarantees of operating leases and other obligations that do not constitute
Indebtedness, to the extent incurred in the ordinary course of business.

Section 6.05 Swap Agreements. The Borrower and the UK Borrower will not, and
will not permit any of its Subsidiaries to, enter into any Swap Agreement,
except (a) Swap Agreements entered into to hedge or mitigate risks to which the
Borrower or any Subsidiary has actual exposure (including without limitation any
foreign currency exposure, but excluding any exposure in respect of Equity
Interests of the Borrower or any of its Subsidiaries), and (b) Swap Agreements
entered into in order to effectively cap, collar or exchange interest rates
(from fixed to floating rates, from one floating rate to another floating rate
or otherwise) with respect to any interest-bearing liability or investment of
the Borrower or any Subsidiary.

Section 6.06 Restricted Payments. The Borrower and the UK Borrower will not, and
will not permit any of its Subsidiaries to, declare or make, or agree to pay or
make, directly or indirectly, any Restricted Payment, except (a) the Borrower
may declare and pay dividends with respect to its Equity Interests payable
solely in additional shares of its common stock, (b) Subsidiaries may declare
and pay dividends in either cash or stock ratably with respect to their Equity
Interests, (c) the Borrower may make Restricted Payments pursuant to and in
accordance with stock option plans or other benefit plans for management or
employees of the Borrower and its Subsidiaries and (d) the Borrower may make
other Restricted Payments so long as after giving pro forma effect thereto (and
any Indebtedness incurred to finance such Restricted Payment), either (i) the
Leverage Ratio as of such date would be less than 2.0:1.0; or (ii) the aggregate
amount of such Restricted Payments made in any Fiscal Year when the Leverage
Ratio would be equal to or greater than 2.0:1.0 does not exceed (A) $50,000,000
less (B) the aggregate amount of Investments made in such Fiscal Year pursuant
to Section 6.04(e)(iv)(B).

Section 6.07 Transactions with Affiliates. The Borrower will not, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to the Borrower or such Subsidiary than could
be obtained on an arm’s-length basis from unrelated third parties,
(b) transactions between or among the Loan Parties not involving any other
Affiliate and (c) any Restricted Payment permitted by Section 6.06.

Section 6.08 Restrictive Agreements. The Borrower and the UK Borrower will not,
and will not permit any of its Subsidiaries to, directly or indirectly, enter
into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon (a) the ability of the
Borrower or any Subsidiary to create, incur or permit to exist any Lien upon any
of its property or assets to secure the Obligations, or (b) the ability of any
Subsidiary to pay dividends or other distributions with respect to any shares of
its capital stock or to make or repay loans or advances to the Borrower or any
other Subsidiary or to Guarantee the Obligations;

 

71



--------------------------------------------------------------------------------

provided that (i) the foregoing shall not apply to restrictions and conditions
imposed by law or by this Agreement, (ii) the foregoing shall not apply to
restrictions and conditions existing on the date hereof identified on Schedule
6.08 (but shall apply to any extension or renewal of, or any amendment or
modification expanding the scope of, any such restriction or condition),
(iii) the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to the sale of a Subsidiary pending such sale,
provided such restrictions and conditions apply only to the Subsidiary that is
to be sold, (iv) clause (a) of the foregoing shall not apply to restrictions or
conditions imposed by any agreement relating to secured Indebtedness permitted
by this Agreement if such restrictions or conditions apply only to the property
or assets securing such Indebtedness and (v) clause (a) of the foregoing shall
not apply to customary provisions in leases restricting the assignment thereof.

Section 6.09 Sale of Assets. The Borrower and the UK Borrower will not, and will
not permit any of its Subsidiaries to, convey, sell, lease, assign, transfer or
otherwise dispose of, any of its assets, business or property, whether now owned
or hereafter acquired, or, in the case of any Subsidiary, issue or sell any
shares of such Subsidiary’s common stock to any Person other than to a Loan
Party (or to qualify directors if required by applicable law), except:

(a) the sale or other disposition for fair market value of obsolete or worn out
property or other property not necessary for operations disposed of in the
ordinary course of business;

(b) the sale of inventory and Permitted Investments in the ordinary course of
business; and

(c) the sale or other disposition of such assets (including the sale of the
stock or assets of any Subsidiary) so long as (i) the proceeds of any such sale
or other disposition of assets are reinvested and deployed in the existing lines
of business of the Borrower and its Subsidiaries within 180 days after such sale
or disposition and (ii) the aggregate amount of assets sold or otherwise
disposed of in any Fiscal Year does not exceed the sum of (x) ten percent
(10%) of the Consolidated Total Assets of Borrower and its Subsidiaries as of
the last day of the most recently ended Fiscal Year for which Borrower has
delivered annual audited Financial Statements pursuant to Section 5.01 hereof
and (y) commencing in the Fiscal Year 2008, the unused portion of the basket in
clause (x) (the “Carry Over Amount”) from the immediately preceding Fiscal Year;
provided, however, for purposes of measuring compliance herewith, the Carry Over
Amount shall be deemed to be the last amount sold or disposed of in that
succeeding Fiscal Year.

Section 6.10 Amendment to Organizational Documents. The Borrower and the UK
Borrower will not, and will not permit any of its Subsidiaries to, amend, modify
or waive in a manner materially adverse to the Lenders any of its rights under
its certificate of incorporation, bylaws or other organizational documents.

Section 6.11 Subordinated Indebtedness. The Borrower and the UK Borrower will
not, and will not permit any of its Subsidiaries to (i) prepay, redeem,
repurchase or otherwise acquire for value any subordinated Indebtedness, or
(ii) make any principal, interest or other payments on any subordinated
Indebtedness that is not expressly permitted by the applicable

 

72



--------------------------------------------------------------------------------

subordination provisions approved by the Required Lenders.

Section 6.12 Accounting Changes. The Borrower and the UK Borrower will not, and
will not permit any of its Subsidiaries to, make any significant change in
accounting treatment or reporting practices, except as required by GAAP, or
change the fiscal year of the Borrower or of any of its Subsidiaries, except to
change the fiscal year of a Subsidiary to conform its fiscal year to that of the
Borrower.

Section 6.13 Sale and Leaseback Transactions. The Borrower and the UK Borrower
will not, and will not permit any of the Subsidiaries to, enter into any
arrangement, directly or indirectly, whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereinafter acquired, and thereafter rent or lease such property or other
property that it intends to use for substantially the same purpose or purposes
as the property sold or transferred.

Section 6.14 Leverage Ratio. The Borrower and the UK Borrower will not permit
the Leverage Ratio as of the last day of any Fiscal Quarter, commencing with the
Fiscal Quarter ending December 31, 2006, to be greater than 2.50:1.00.

Section 6.15 Fixed Charge Coverage Ratio. The Borrower and the UK Borrower will
not permit the Fixed Charge Coverage Ratio as of the last day of any Fiscal
Quarter, commencing with the Fiscal Quarter ending December 31, 2006, to be less
than 1.50:1.00.

Section 6.16 Post-Closing Requirement. No later than 60 days after the Closing
Date, the Borrower shall deliver to Agent (i) certificates of good standing
issued by the Alabama Department of Revenue for Accounting Principals, Inc.,
Modis, Inc. and Soliant Health, Inc. and (ii) evidence that all UCC financing
statements listed in Part B of Schedule 6.02 have been terminated of record. No
Liens on property of the Borrower or any of its Subsidiaries shall be granted
to, or permitted to exist in favor of, the secured parties named in the UCC
financing statements listed in Part B of Schedule 6.02 (or any assignees
thereof).

ARTICLE VII.

EVENTS OF DEFAULT

If any of the following events (“Events of Default”) shall occur:

(a) the Borrower or the UK Borrower shall fail to pay any principal of any Loan
or any reimbursement obligation in respect of any LC Disbursement when and as
the same shall become due and payable, whether at the due date thereof or at a
date fixed for prepayment thereof or otherwise;

(b) the Borrower or the UK Borrower shall fail to pay any interest on any Loan
or any fee or any other amount (other than an amount referred to in clause
(a) of this Article) payable under this Agreement or any other Loan Document,
when and as the same shall become due and payable, and such failure shall
continue unremedied for a period of three Business Days;

 

73



--------------------------------------------------------------------------------

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower, the UK Borrower or any Subsidiary in or in connection with this
Agreement or any other Loan Document or any amendment or modification hereof or
waiver hereunder, or in any report, certificate, financial statement or other
document furnished pursuant to or in connection with this Agreement or any
amendment or modification hereof or waiver hereunder, shall prove to have been
incorrect when made or deemed made;

(d) the Borrower or the UK Borrower shall fail to observe or perform any
covenant, condition or agreement contained in Section 5.02, 5.03 (with respect
to the existence of the Borrower and the UK Borrower) or 5.08 or in Article VI;

(e) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of this Article) or any other Loan Document, and such failure shall
continue unremedied for a period of 30 days after notice thereof from the
Administrative Agent to the Borrower (which notice will be given at the request
of any Lender);

(f) the Borrower, the UK Borrower or any Subsidiary shall fail to make any
payment (whether of principal or interest and regardless of amount) in respect
of any Material Indebtedness, when and as the same shall become due and payable;

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower, the UK Borrower or any Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower, the UK Borrower or any Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

(i) the Borrower, the UK Borrower or any Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Article, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower, the UK Borrower or any
Subsidiary or for a substantial part of its

 

74



--------------------------------------------------------------------------------

assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing;

(j) the Borrower, the UK Borrower or any Subsidiary shall become unable, admit
in writing its inability or fail generally to pay its debts as they become due;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $15,000,000 (to the extent not covered by insurance from an insurance
carrier rated at least A- by A.M. Best) shall be rendered against the Borrower,
the UK Borrower, any Subsidiary or any combination thereof and the same shall
remain undischarged for a period of 30 consecutive days during which execution
shall not be effectively stayed, or any action shall be legally taken by a
judgment creditor to attach or levy upon any assets of the Borrower, the UK
Borrower or any Subsidiary to enforce any such judgment;

(l) an ERISA Event shall have occurred that when taken together with all other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect;

(m) a Change in Control shall occur;

(n) any provision of any Subsidiary Guaranty Agreement shall for any reason
cease to be valid and binding on, or enforceable against, any Subsidiary Loan
Party, or any Subsidiary Loan Party shall so state in writing, or any Subsidiary
Loan Party shall seek to terminate its Subsidiary Guaranty Agreement; and

(o) any Lien purported to be created under the Pledge Agreement shall fail or
cease to be, or shall be asserted by any Loan Party not to be, a valid and
perfected Lien on the Collateral, with the priority required by the Pledge
Agreement, other than by act taken or omission of any Lender;

then, and in every such event (other than an event with respect to the Borrower
or the UK Borrower described in clause (h) or (i) of this Article), and at any
time thereafter during the continuance of such event, the Administrative Agent
may, and at the request of the Required Lenders shall, by notice to the
Borrower, take either or both of the following actions, at the same or different
times: (i) terminate the Commitments, and thereupon the Commitments shall
terminate immediately, and (ii) declare the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of the Loans so declared to be due and payable, together with
accrued interest thereon and all fees and other obligations of the Borrower and
the UK Borrower accrued hereunder, shall become due and payable immediately,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrower; and in case of any event with respect to the
Borrower or the UK Borrower described in clause (h) or (i) of this Article, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest or other notice of

 

75



--------------------------------------------------------------------------------

any kind, all of which are hereby waived by the Borrower and the UK Borrower.

 

ARTICLE VIII.

THE ADMINISTRATIVE AGENT

Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower, the UK Borrower or any Subsidiary or
other Affiliate thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower,
the UK Borrower or any of their Subsidiaries that is communicated to or obtained
by the bank serving as Administrative Agent or any of its Affiliates in any
capacity. The Administrative Agent shall not be liable for any action taken or
not taken by it with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02) or in the absence of its own gross
negligence or wilful misconduct. The Administrative Agent shall be deemed not to
have knowledge of any Default unless and until written notice thereof is given
to the Administrative Agent by the Borrower or a Lender, and the Administrative
Agent shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or

 

76



--------------------------------------------------------------------------------

other writing believed by it to be genuine and to have been signed or sent by
the proper Person. The Administrative Agent also may rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person, and shall not incur any liability for relying thereon. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower or the UK Borrower), independent accountants and other experts selected
by it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent, including without limitation J.P. Morgan Europe Limited.
The Administrative Agent and any such sub-agent may perform any and all its
duties and exercise its rights and powers through their respective Related
Parties. The exculpatory provisions of the preceding paragraphs shall apply to
any such sub-agent and to the Related Parties of the Administrative Agent and
any such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, with the consent of the
Borrower if no Event of Default has occurred and is continuing and otherwise in
consultation with the Borrower, to appoint a successor. If no successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Bank, appoint a successor Administrative Agent which
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.

 

77



--------------------------------------------------------------------------------

Each Lender authorizes the Administrative Agent, on behalf of and for the
benefit of Lenders, to enter into and to be the agent for and representative of
Lenders with respect to the Subsidiary Guaranty Agreements and the Pledge
Agreement.

Anything contained in any of the Loan Documents to the contrary notwithstanding,
the Loan Parties, the Administrative Agent and each Lender hereby agree that
(i) no Lender shall have any right individually to realize upon any of the
Collateral or to enforce the Subsidiary Guaranty Agreement, it being understood
and agreed that all powers, rights and remedies hereunder may be exercised
solely by the Administrative Agent, on behalf of Lenders in accordance with the
terms hereof and all powers, rights and remedies under the Pledge Agreement may
be exercised solely by the Administrative Agent, and (ii) in the event of a
foreclosure by the Administrative Agent on any of the Collateral pursuant to a
public or private sale, the Administrative Agent or any Lender may be the
purchaser of any or all of such Collateral at any such sale and the
Administrative Agent, as agent for and representative of the Lenders (but not
any Lender or Lenders in its or their respective individual capacities unless
Required Lenders shall otherwise agree in writing) shall be entitled, for the
purpose of bidding and making settlement or payment of the purchase price for
all or any portion of the Collateral sold at any such public sale, to use and
apply any of amounts due hereunder as a credit on account of the purchase price
for any Collateral payable by the Administrative Agent at such sale.

ARTICLE IX.

MISCELLANEOUS

Section 9.01 Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to paragraph (b) below), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

(i) if to the Borrower, to it at MPS Group, Inc., 1 Independent Driver,
Jacksonville, Florida 32202, Attention of Robert Crouch (Telecopy
No. 904-360-2869);

(ii) if to the UK Borrower, to it at MPS Group International plc, 1 Independent
Driver, Jacksonville, Florida 32202, Attention of Robert Crouch (Telecopy
No. 904-360-2869);

(iii) if to the Administrative Agent and the US Tranche Swingline Lender, to
JPMorgan Chase Bank, N.A., Loan Services Group, 21 South Clark St., 19th Floor,
Chicago, Illinois 60603-0011, Attention: Sharon Bosch, with a copy to JPMorgan
Chase Bank, N.A., 3475 Piedmont Road, NE, Floor 18, Atlanta, Georgia 30305,
Attention Steve Willmann (Telecopy No. (404) 926-2537);

 

78



--------------------------------------------------------------------------------

(iv) if to the European Agent and the Multicurrency Tranche Swingline Lender, to
J.P. Morgan Europe Limited, Loan Agency Group, 125 London Wall, London EC2Y 5AJ
Attn Steve Clarke Telecopy No. +44 20 7777 2360;

(v) if to the Issuing Bank, to it at JPMorgan Chase Bank, N.A., Loan Services
Group, 21 South Clark St., 19th Floor, Chicago, Illinois 60603-0011, Attention:
Carlene Hicks;

(vi) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent, the Borrower or the UK Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

Section 9.02 Waivers; Amendments.

(a) No failure or delay by the Administrative Agent, the Issuing Bank or any
Lender in exercising any right or power hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Bank and the Lenders hereunder are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by the Borrower or the UK Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or the
Issuing Bank may have had notice or knowledge of such Default at the time.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except (x) pursuant to an Increased Commitment Supplement executed in
accordance with the terms and conditions of Section 2.20 which only needs to be
signed by the Borrower, the Administrative Agent and the Lenders increasing or
providing new Commitments

 

79



--------------------------------------------------------------------------------

thereunder and (y) otherwise pursuant to an agreement or agreements in writing
entered into by the Borrower, the UK Borrower and the Required Lenders or by the
Borrower, the UK Borrower and the Administrative Agent with the consent of the
Required Lenders; provided that no such agreement shall (i) increase the
Commitment of any Lender without the written consent of such Lender, (ii) reduce
the principal amount of any Loan or LC Disbursement or reduce the rate of
interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender affected thereby, (iii) postpone the scheduled date of
payment of the principal amount of any Loan or LC Disbursement, or any interest
thereon, or any fees payable hereunder, or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender affected thereby,
(iv) change Section 2.18(b) or (c) in a manner that would alter the pro rata
sharing of payments required thereby, without the written consent of each
Lender, (v) release all or substantially all guarantees of the Obligations or
all or substantially all collateral securing the Obligations, except pursuant to
Section 9.16, or (vi) change any of the provisions of this Section, the
definition of “Required Lenders” or any other provision hereof specifying the
number or percentage of Lenders required to waive, amend or modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender; provided further that no such agreement shall
amend, modify or otherwise affect the rights or duties of the Administrative
Agent, the Issuing Bank or any Swingline Lender hereunder without the prior
written consent of the Administrative Agent, the Issuing Bank or any Swingline
Lender, as the case may be. Notwithstanding anything contained herein to the
contrary, this Agreement may be amended and restated without the consent of any
Lender (but with the consent of the Borrower and the Administrative Agent) if,
upon giving effect to such amendment and restatement, such Lender shall no
longer be a party to this Agreement (as so amended and restated), the
Commitments of such Lender shall have terminated (but such Lender shall continue
to be entitled to the benefits of Sections 2.15, 2.16, 2.17 and 9.03), such
Lender shall have no other commitment or other obligation hereunder and shall
have been paid in full all principal, interest and other amounts owing to it or
accrued for its account under this Agreement.

Section 9.03 Expenses; Indemnity; Damage Waiver.

(a) The Borrower shall pay (i) all reasonable out-of-pocket expenses incurred by
the Administrative Agent and its Affiliates, including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent, in connection
with the syndication of the credit facilities provided for herein, the
preparation and administration of this Agreement or any amendments,
modifications or waivers of the provisions hereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by the Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all out-of-pocket expenses incurred
by the Administrative Agent, the Issuing Bank or any Lender, including the
reasonable fees, charges and disbursements of any counsel for the Administrative
Agent, the Issuing Bank or any Lender, in connection with the enforcement or
protection of its rights in connection with this Agreement, including its rights
under this Section, or in connection with the Loans made or Letters of Credit
issued hereunder, including all such out-of-pocket expenses incurred during any
workout or restructuring in respect of such Loans or such Letters of Credit.

 

80



--------------------------------------------------------------------------------

(b) The Borrower shall indemnify the Administrative Agent, the Issuing Bank and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses,
including the reasonable fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement or any agreement or instrument contemplated hereby, the performance by
the parties hereto of their respective obligations hereunder or the consummation
of the Transactions or any other transactions contemplated hereby, (ii) any Loan
or Letter of Credit or the use of the proceeds therefrom (including (x) any
refusal by the Issuing Bank to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit and (y) any failure to pay any
Loan or LC Disbursement denominated in an Available Currency or any interest
thereon in the Available Currency in which such Loan or Letter of Credit was
made, including any loss or reasonable expense sustained or incurred or to be
sustained or incurred by any Lender in liquidating or employing deposits from
third parties, or with respect to Commitments made or obligations undertaken
with third parties to effect or maintain any Loan or Letter of Credit hereunder
or any part thereof, in liquidating or closing out any foreign currency contract
or arising from any change in the value of Dollars in relation to any Loan or
Letter of Credit in an Available Currency other that Dollars), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or wilful misconduct of such
Indemnitee or from the material breach in bad faith of this Agreement by such
Indemnitee.

(c) To the extent that the Borrower or the UK Borrower fails to pay any amount
required to be paid by it to the Administrative Agent, the Issuing Bank or the
Swingline Lender under paragraph (a) or (b) of this Section, each Lender
severally agrees to pay to the Administrative Agent, the Issuing Bank or the
Swingline Lender, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent, the
Issuing Bank or the Swingline Lender in its capacity as such.

(d) To the extent permitted by applicable law, neither the Borrower nor the UK
Borrower shall assert, and hereby waives, any claim against any Indemnitee, on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement or any agreement or instrument
contemplated hereby, the Transactions, any Loan or Letter of Credit or

 

81



--------------------------------------------------------------------------------

the use of the proceeds thereof.

(e) All amounts due under this Section shall be payable promptly after written
demand therefor.

Section 9.04 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) neither the Borrower nor the UK Borrower may
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by the Borrower or the UK Borrower without such consent shall be null
and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent, the Issuing Bank and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:

(A) the Borrower, provided that no consent of the Borrower shall be required for
an assignment to a Lender or an Affiliate of a Lender or, if an Event of Default
has occurred and is continuing, any other assignee;

(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of any Commitment to an assignee that
is a Lender with a Commitment immediately prior to giving effect to such
assignment; and

(C) the Issuing Bank.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and

 

82



--------------------------------------------------------------------------------

the Administrative Agent otherwise consent, provided that no such consent of the
Borrower shall be required if an Event of Default has occurred and is
continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the UK Borrower, the Administrative Agent, the
Issuing Bank and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, the UK Borrower, the Issuing Bank and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and

 

83



--------------------------------------------------------------------------------

Assumption and record the information contained therein in the Register;
provided that if either the assigning Lender or the assignee shall have failed
to make any payment required to be made by it pursuant to Section 2.05(c),
2.06(d) or (e), 2.07(b), 2.18(d) or 9.03(c), the Administrative Agent shall have
no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(c) (i) Any Lender may, without the consent of the Borrower, the UK Borrower,
the Administrative Agent, the Issuing Bank or the Swingline Lender, sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrower, the UK
Borrower, the Administrative Agent, the Issuing Bank and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 9.02(b) that
affects such Participant. Subject to paragraph (c)(ii) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.15, 2.16 and 2.17 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 9.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.18(c) as though it were a Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.17 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.17(e) as
though it were a Lender.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

Section 9.05 Survival. All covenants, agreements, representations and warranties
made by the Borrower and the UK Borrower herein and in the certificates or other
instruments

 

84



--------------------------------------------------------------------------------

delivered in connection with or pursuant to this Agreement shall be considered
to have been relied upon by the other parties hereto and shall survive the
execution and delivery of this Agreement and the making of any Loans and
issuance of any Letters of Credit, regardless of any investigation made by any
such other party or on its behalf and notwithstanding that the Administrative
Agent, the Issuing Bank or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid or any Letter of Credit
is outstanding and so long as the Commitments have not expired or terminated.
The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loans, the expiration
or termination of the Letters of Credit and the Commitments or the termination
of this Agreement or any provision hereof.

Section 9.06 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.

Section 9.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

Section 9.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrower or the
UK Borrower against any of and all the obligations of the Borrower or the UK
Borrower now or hereafter existing under this Agreement held by such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement and although such obligations may be unmatured. The rights of each
Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have. To the extent any
Lender or any Affiliate of any Lender exercises the foregoing right of setoff,
such Lender shall use its commercially reasonable efforts to notify the Borrower
thereof prior to or substantially

 

85



--------------------------------------------------------------------------------

contemporaneously with such exercise of the foregoing right of setoff, but no
Lender shall bear any liability to any Person for a failure to deliver such
notice.

Section 9.09 Governing Law; Jurisdiction; Consent to Service of Process.

(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) Each of the Borrower and the UK Borrower hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Administrative Agent, the Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement against the Borrower, the UK
Borrower or their properties in the courts of any jurisdiction.

(c) Each of the Borrower and the UK Borrower hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement in
any court referred to in paragraph (b) of this Section. Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

Section 9.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS,

 

86



--------------------------------------------------------------------------------

THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 9.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 9.12 Confidentiality. Each of the Administrative Agent, the Issuing Bank
and the Lenders agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies hereunder or any suit, action or proceeding relating to this
Agreement or the enforcement of rights hereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower or the UK Borrower and their
obligations, (g) with the consent of the Borrower or the UK Borrower or (h) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section or (ii) becomes available to the
Administrative Agent, the Issuing Bank or any Lender on a nonconfidential basis
from a source other than the Borrower or the UK Borrower. For the purposes of
this Section, “Information” means all information received from the Borrower or
the UK Borrower relating to the Borrower, the UK Borrower or their business,
other than any such information that is available to the Administrative Agent,
the Issuing Bank or any Lender on a nonconfidential basis prior to disclosure by
the Borrower or the UK Borrower; provided that, in the case of information
received from the Borrower or the UK Borrower after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

Section 9.13 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together

 

87



--------------------------------------------------------------------------------

with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

Section 9.14 USA PATRIOT Act. Each Lender that is subject to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Borrower and the UK Borrower that
pursuant to the requirements of the Act, it is required to obtain, verify and
record information that identifies the Borrower and the UK Borrower, which
information includes the name and address of the Borrower and the UK Borrower
and other information that will allow such Lender to identify the Borrower and
the UK Borrower in accordance with the Act.

Section 9.15 Mandatory Costs.

(a) For the purposes of this Agreement, the cost of compliance (“Mandatory
Costs”) with existing requirements of the Bank of England and/or the Financial
Services Authority (or, in either case, any other authority which replaces all
or any of its functions) will be calculated by the Administrative Agent in
relation to each Revolving Loan denominated in Sterling or unpaid sum on the
basis of the Administrative Agent’s own rates by reference to the circumstances
existing on the first day of each Interest Period in respect of such Revolving
Loan or unpaid sum in accordance with the following formula:

 

AB + C + (B –D) + E x 0.01   100 – ( A + C )  

(b) For the purposes of subsection (a) above:

A is the percentage of eligible liabilities (assuming these to be in excess of
any stated minimum) which the Administrative Agent is from time to time required
to maintain as an interest free cash ratio deposit with the Bank of England to
comply with cash ratio requirements.

B is the percentage rate per annum at which Sterling deposits are offered by the
Administrative Agent in accordance with its normal practice, for a period equal
to (a) the relevant Interest Period or, in either case, the remainder thereof,
in respect of the relevant Loan or unpaid sum or (b) three months, whichever is
the shorter, to a leading bank in the London interbank market at or about
11.00 am in a sum approximately equal to the amount of such Revolving Loan.

C is the percentage of eligible liabilities which the Administrative Agent is
required from time to time to maintain as interest bearing special deposits with
the Bank of England.

D is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing special deposits.

E is the rate payable by the Administrative Agent to the Financial Services
Authority pursuant to the Fees Regulations (but, for this purpose, ignoring any
minimum

 

88



--------------------------------------------------------------------------------

fee required pursuant to the Fees Regulations) and expressed in pounds per
£1,000,000 of the Fee Base of the Administrative Agent.

(c) For purposes of this Section, the following terms shall have the following
meanings:

“eligible liabilities” and “special deposits” shall have the meanings ascribed
to them from time to time under or pursuant to the Bank of England Act 1998 or
(as may be appropriate) by the Bank of England;

“Fee Regulations” means the Banking Supervision (Fees) Regulations 2001 or such
other law as may be in force from time to time in respect of the payment of fees
for banking supervision; and

“Fee Base” shall have the meaning ascribed to it, and shall be calculated in
accordance with, the Fee Regulations.

(d) For purposes of calculating the formula set forth in subsection (a) above:

(i) The percentages used in A and C shall be those required to be maintained on
the first day of the relevant period as determined in accordance with B.

(ii) A, B, C and D will be included in the formula as figures and not as
percentages; e.g., if A is 0.5 percent and B is 12 percent, AB will be
calculated as 0.5 x 12 and not as 0.5 percent x 12 percent.

(iii) Calculations will be made on the basis of a 365 day year (or, if market
practice differs, in accordance with market practice).

(iv) A negative result obtained by subtracting D from B shall be taken as zero.

(v) The resulting figures shall be rounded to four decimal places.

(e) Mandatory Costs are payable on the last day of the Interest Period to which
they relate.

(f) The determination of the Mandatory Costs by the Administrative Agent in
relation to any period shall, in the absence of manifest or demonstrable error,
be conclusive and binding on all of the parties hereto.

(g) The Administrative Agent may from time to time, after consultation with the
Lenders and the Borrower, determine and notify to all parties any amendments or
variations which are required to be made to the formula set out above in order
to comply with any requirements from time to time imposed by the Bank of England
or the Financial Services Authority (or, in either case, any other authority
which replaces all or any of its functions) and any such determination shall, in
the absence of manifest or demonstrable error, be conclusive and binding on all
the parties hereto.

 

89



--------------------------------------------------------------------------------

Section 9.16 Collateral and Guaranty Release. The Lenders irrevocably agree that
any Lien granted to the Administrative Agent under any Loan Document shall be
automatically released upon termination of the Commitments and payment in full
in cash of all Obligations (other than contingent indemnification obligations
not yet accrued and payable) and the expiration or termination of all Letters of
Credit. The Lenders further agree that to the extent that 100% of the capital
stock of any Subsidiary Loan Party is sold or transferred in a transaction
permitted under Section 6.09, such Subsidiary Loan Party shall be automatically
released from its Subsidiary Guaranty Agreement. The Administrative Agent will
(and each Lender irrevocably authorizes the Administrative Agent to), at the
Borrower’s expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to evidence the release of
Collateral from any Lien granted under any Loan Document, or to evidence the
release of such Guarantor from its obligations under the applicable Subsidiary
Guaranty Agreement.

ARTICLE X.

CROSS-GUARANTY

Section 10.01 Cross-Guaranty. The Borrower hereby agrees that it is jointly and
severally liable for, and hereby absolutely and unconditionally guarantees to
the Administrative Agent, the Issuing Bank and Lenders and their respective
successors and assigns, the full and prompt payment (whether at stated maturity,
by acceleration or otherwise) and performance of, all Obligations owed or
hereafter owing to Agent and Lenders by the UK Borrower. The Borrower agrees
that its guaranty obligation hereunder is a continuing guaranty of payment and
performance and not of collection, that its obligations under this Article X
shall not be discharged until payment and performance, in full, of the
Obligations has occurred, and that its obligations under this Article X shall be
absolute and unconditional, irrespective of, and unaffected by:

(a) the genuineness, validity, regularity, enforceability or any future
amendment of, or change in, this Agreement, any other Loan Document or any other
agreement, document or instrument to which the Borrower or the UK Borrower is or
may become a party;

(b) the absence of any action to enforce this Agreement (including this Article
X) or any other Loan Document or the waiver or consent by the Administrative
Agent, the Issuing Bank or any Lender with respect to any of the provisions
thereof;

(c) the existence, value or condition of, or failure to perfect its Lien
against, any security for the Obligations or any action, or the absence of any
action, by the Administrative Agent, the Issuing Bank or any Lender in respect
thereof (including the release of any such security);

(d) the insolvency of any Loan Party; or

(e) any other action or circumstances that might otherwise constitute a legal or
equitable discharge or defense of a surety or guarantor.

 

90



--------------------------------------------------------------------------------

The Borrower shall be regarded, and shall be in the same position, as principal
debtor with respect to the Obligations guaranteed hereunder.

Section 10.02 Waivers by Borrower. The Borrower expressly waives all rights it
may have now or in the future under any statute, or at common law, or at law or
in equity, or otherwise, to compel the Administrative Agent, the Issuing Bank or
Lenders to marshal assets or to proceed in respect of the Obligations guaranteed
hereunder against any other Loan Party, any other party or against any security
for the payment and performance of the Obligations guaranteed hereunder before
proceeding against, or as a condition to proceeding against, the Borrower. It is
agreed among the Borrower, the Administrative Agent, the Issuing Bank and
Lenders that the foregoing waivers are of the essence of the transaction
contemplated by this Agreement and the other Loan Documents and that, but for
the provisions of this Article X and such waivers, the Administrative Agent and
the Lenders would decline to enter into this Agreement.

Section 10.03 Benefit of Guaranty. The Borrower agrees that the provisions of
this Article X are for the benefit of the Administrative Agent, the Issuing Bank
and the Lenders and their respective successors, transferees, endorsees and
assigns, and nothing herein contained shall impair, as between the UK Borrower
and the Administrative Agent, the Issuing Bank or Lenders, the obligations of
the UK Borrower under the Loan Documents.

Section 10.04 Postponement of Subrogation, Etc. Notwithstanding anything to the
contrary in this Agreement or in any other Loan Document, the Borrower hereby
waives until the Maturity Date all rights at law or in equity to subrogation,
reimbursement, exoneration, contribution, indemnification or set off and any and
all defenses available to a surety, guarantor or accommodation co-obligor. The
Borrower acknowledges and agrees that this waiver is intended to benefit the
Administrative Agent, the Issuing Bank and Lenders and shall not limit or
otherwise affect the Borrower’s liability hereunder or the enforceability of
this Article X, and that the Administrative Agent, the Issuing Bank, the Lenders
and their respective successors and assigns are intended third party
beneficiaries of the waivers and agreements set forth in this Article X.

Section 10.05 Election of Remedies. If the Administrative Agent, the Issuing
Bank or any Lender may, under applicable law, proceed to realize its benefits
under any of the Loan Documents giving the Administrative Agent, the Issuing
Bank or such Lender a Lien upon any Collateral, whether owned by the Borrower or
by any other Person, either by judicial foreclosure or by non-judicial sale or
enforcement, the Administrative Agent or any Lender may, at its sole option,
determine which of its remedies or rights it may pursue without affecting any of
its rights and remedies under this Article X. If, in the exercise of any of its
rights and remedies, the Administrative Agent, the Issuing Bank or any Lender
shall forfeit any of its rights or remedies, including its right to enter a
deficiency judgment against the Borrower or any other Person, whether because of
any applicable laws pertaining to “election of remedies” or the like, the
Borrower hereby consents to such action by the Administrative Agent, the Issuing
Bank or such Lender and waives any claim based upon such action, even if such
action by the Administrative Agent, the Issuing Bank or such Lender shall result
in a full or partial loss of any rights of subrogation that the Borrower might
otherwise have had but for such action by the Administrative Agent, the Issuing
Bank or such Lender. In the event the Administrative Agent,

 

91



--------------------------------------------------------------------------------

the Issuing Bank or any Lender shall bid at any foreclosure or trustee’s sale or
at any private sale permitted by law or the Loan Documents, the Administrative
Agent, the Issuing Bank or such Lender may bid all or less than the amount of
the Obligations guaranteed hereunder and the amount of such bid need not be paid
by the Administrative Agent, the Issuing Bank or such Lender but shall be
credited against the Obligations guaranteed hereunder. The amount of the
successful bid at any such sale, whether the Administrative Agent, the Issuing
Bank, any Lender or any other party is the successful bidder, shall be
conclusively deemed to be the fair market value of the Collateral and the
difference between such bid amount and the remaining balance of the Obligations
shall be conclusively deemed to be the amount of the Obligations guaranteed
under this Article X, notwithstanding that any present or future law or court
decision or ruling may have the effect of reducing the amount of any deficiency
claim to which the Administrative Agent, the Issuing Bank or any Lender might
otherwise be entitled but for such bidding at any such sale.

Section 10.06 Liability Cumulative. The liability of the Borrower under this
Article X is in addition to and shall be cumulative with all liabilities of the
Borrower to the Administrative Agent, the Issuing Bank and Lenders under this
Agreement and the other Loan Documents to which the Borrower is a party, without
any limitation as to amount, unless the instrument or agreement evidencing or
creating such other liability specifically provides to the contrary.

Section 10.07 Several Obligations of the UK Borrower. The UK Borrower shall not
be responsible for or be deemed to have guaranteed the obligations of the
Borrower hereunder or under any of the other Loan Documents.

ARTICLE XI.

COLLECTION ALLOCATION MECHANISM

Section 11.01 Implementation of CAM.

(a) On the CAM Exchange Date, (i) the Commitments shall automatically and
without further act be terminated as provided in Article VII,
(ii) simultaneously with the automatic conversions pursuant to clause
(iii) below, the Lenders shall automatically and without further act (and
without regard to the provisions of Section 9.04) be deemed to have exchanged
interests in the Loans (other than the Swingline Loans) and participations in
Swingline Loans and Letters of Credit, such that in lieu of the interest of each
Lender in each Loan and Letter of Credit in which it shall participate as of
such date (including such Lender’s interest in the Obligations of the Borrower
in respect of each such Loan and Letter of Credit), such Lender shall hold an
interest in every one of the Loans (other than the Swingline Loans) and a
participation in every one of the Swingline Loans and Letters of Credit
(including the Obligations of the Borrower and the UK Borrower in respect of
each such Loan and Letter of Credit and each Reserve Account established
pursuant to Section 11.02 below), whether or not such Lender shall previously
have participated therein, equal to such Lender’s CAM Percentage thereof,
(iii) each Multicurrency Tranche Lender shall immediately be deemed to have
acquired (and shall promptly make payment therefor to the Applicable Agent in
accordance with Section 2.04(c)) participations in the Swingline Loans under the
Multicurrency Tranche in an amount equal to such Lender’s Tranche Percentage of
each such Swingline Loan outstanding on such

 

92



--------------------------------------------------------------------------------

date, and (iv) simultaneously with the deemed exchange of interests pursuant to
clause (ii) above, the interests in the Loans to be received in such deemed
exchange shall, automatically and with no further action required, be converted
into the Dollar Equivalent, determined using the Agent’s Spot Rate of Exchange
calculated as of such date, of such amount and on and after such date all
amounts accruing and owed to the Lenders in respect of such Obligations shall
accrue and be payable in Dollars at the rate otherwise applicable hereunder.
Each of the Lender, the Borrower and the UK Borrower hereby consents and agrees
to the CAM Exchange, and each Lender agrees that the CAM Exchange shall be
binding upon its successors and assigns and any person that acquires a
participation in its interests in any Loan or any participation in any Swingline
Loan or any Letter of Credit. The Borrower, the UK Borrower and each Lender
agrees from time to time to execute and deliver to the Administrative Agent all
such promissory notes and other instruments and documents as the Administrative
Agent shall reasonably request to evidence and confirm the respective interests
and obligations of the Lenders after giving effect to the CAM Exchange, and each
Lender agrees to surrender any promissory notes originally received by it in
connection with its Loans hereunder to the Administrative Agent against delivery
of any promissory notes evidencing its interests in the Loans so executed and
delivered; provided, however, that the failure of any Borrower to execute or
deliver or of any Lender to accept any such promissory note, instrument or
document shall not affect the validity or effectiveness of the CAM Exchange.

(b) As a result of the CAM Exchange, upon and after the CAM Exchange Date, each
payment received by the Administrative Agent pursuant to any Loan Document in
respect of the Obligations, and each distribution made by the Administrative
Agent pursuant to any Loan Document in respect of the Obligations, shall be
distributed to the Lenders pro rata in accordance with their respective CAM
Percentages. Any direct payment received by a Lender on or after the CAM
Exchange Date, including by way of set-off, in respect of an Obligation shall be
paid over to the Administrative Agent for distribution to the Lenders in
accordance herewith.

Section 11.02 Letters of Credit.

(a) In the event that on the CAM Exchange Date any Letter of Credit under a
Tranche shall be outstanding and undrawn in whole or in part, or any L/C
Disbursement shall not have been reimbursed by the Borrower or with the proceeds
of a Revolving Borrowing or Swingline Borrowing, each Lender under such Tranche
shall promptly pay over to the Administrative Agent, in immediately available
funds, an amount in Dollars equal to such Lender’s Available Percentage of such
undrawn face amount or (to the extent it has not already done so) such
unreimbursed drawing, as applicable, together with interest thereon from the CAM
Exchange Date to the date on which such amount shall be paid to the
Administrative Agent at the rate that would be applicable at the time to a US
Tranche ABR Revolving Loan in a principal amount equal to such undrawn face
amount or unreimbursed drawing, as applicable. The Administrative Agent shall
establish a separate account (each, a “Reserve Account”) or accounts for each
Lender for the amounts received with respect to each such Letter of Credit
pursuant to the preceding sentence. The Administrative Agent shall deposit in
each Lender’s Reserve Account such Lender’s CAM Percentage of the amounts
received from the Lenders as provided above. For the purposes of this paragraph,
the Dollar Equivalent of each Lender’s participation

 

93



--------------------------------------------------------------------------------

in each Letter of Credit denominated in an Available Currency other than Dollars
shall be the amount in Dollars determined by the Administrative Agent to be
required in order for the Administrative Agent to purchase currency in the
applicable Available Currency in an amount sufficient to enable it to deposit
the actual amount of such participation in such undrawn Letter of Credit in the
applicable Available Currency in such Lender’s Reserve Account. The
Administrative Agent shall have sole dominion and control over each Reserve
Account, and the amounts deposited in each Reserve Account shall be held in such
Reserve Account until withdrawn as provided in paragraph (b), (c), (d) or
(e) below. The Administrative Agent shall maintain records enabling it to
determine the amounts paid over to it and deposited in the Reserve Accounts in
respect of each Letter of Credit and the amounts on deposit in respect of each
Letter of Credit attributable to each Lender’s CAM Percentage. The amounts held
in each Lender’s Reserve Account shall be held as a reserve against the LC
Exposures, shall be the property of such Lender, shall not constitute Loans to
or give rise to any claim of or against any Borrower and shall not give rise to
any obligation on the part of any Borrower to pay interest to such Lender, it
being agreed that the reimbursement obligations in respect of Letters of Credit
shall arise only at such times as drawings are made thereunder, as provided in
Section 2.06.

(b) In the event that after the CAM Exchange Date any drawing shall be made in
respect of a Letter of Credit under a Tranche, the Administrative Agent shall,
at the request of the applicable Issuing Bank, withdraw from the Reserve Account
of each Lender under such Tranche any amounts, up to the amount of such Lender’s
CAM Percentage of such drawing or payment, deposited in respect of such Letter
of Credit and remaining on deposit and deliver such amounts to such Issuing Bank
in satisfaction of the reimbursement obligations of the Lenders under such
Tranche under Section 2.06(d) (but not of the Borrower under Section 2.06(e)).
In the event that any Lender shall default on its obligation to pay over any
amount to the Administrative Agent as provided in this Section 9.02, the
applicable Issuing Bank shall have a claim against such Lender to the same
extent as if such Lender had defaulted on its obligations under Section 2.06(d),
but shall have no claim against any other Lender in respect of such defaulted
amount, notwithstanding the exchange of interests in the Borrower’s
reimbursement obligations pursuant to Section 9.01. Each other Lender shall have
a claim against such defaulting Lender for any damages sustained by it as a
result of such default, including, in the event that such Letter of Credit shall
expire undrawn, its CAM Percentage of the defaulted amount.

(c) In the event that after the CAM Exchange Date any Letter of Credit shall
expire undrawn, the Administrative Agent shall withdraw from the Reserve Account
of each Lender the amount remaining on deposit therein in respect of such Letter
of Credit and distribute such amount to such Lender.

(d) With the prior written approval of the Administrative Agent (not to be
unreasonably withheld), any Lender may withdraw the amount held in its Reserve
Account in respect of the undrawn amount of any Letter of Credit. Any Lender
making such a withdrawal shall be unconditionally obligated, in the event there
shall subsequently be a drawing under such Letter of Credit, to pay over to the
Administrative Agent, in the currency in which such drawing is denominated, for
the account of the applicable Issuing Bank, on demand, its CAM Percentage of
such drawing or payment.

 

94



--------------------------------------------------------------------------------

(e) Pending the withdrawal by any Lender of any amounts from its Reserve Account
as contemplated by the above paragraphs, the Administrative Agent will, at the
direction of such Lender and subject to such rules as the Administrative Agent
may prescribe for the avoidance of inconvenience, invest such amounts in
customary, highly-rated, short-term investments reasonably acceptable to the
Administrative Agent. Each Lender that has not withdrawn its amounts in its
Reserve Account as provided in paragraph (d) above shall have the right, at
intervals reasonably specified by the Administrative Agent, to withdraw the
earnings on investments so made by the Administrative Agent with amounts in its
Reserve Account and to retain such earnings for its own account.

(f) Notwithstanding the foregoing or anything else to the contrary set forth in
this Agreement or any other Loan Document, to the extent the Borrower and the UK
Borrower have cash collateralized LC Exposure in respect of outstanding Letters
of Credit within five (5) Business Days after the date such cash
collateralization is required under the terms of this Agreement (including,
without limitation, Section 2.06(j)), no Lender shall be required to deposit any
amount in a Reserve Account or otherwise post any amount in respect of
outstanding Letters of Credit as contemplated by this Section 9.02. In the event
any LC Exposure is not cash collateralized as required under this Agreement and
the Borrower or the UK Borrower do not post required cash collateral within 5
Business Days after the date on which such cash collateral was required to be
posted, then the Lenders shall be required to make deposits as and when
contemplated in this Section 9.02 in the amount not secured by cash collateral
required to be posted under Section 2.06(j) or otherwise.

(g) In the event that after the CAM Exchange Date any drawing shall be made in
respect of a Letter of Credit, the Administrative Agent shall, at the request of
the Issuing Bank, withdraw from the Reserve Account of each applicable Lender
any amounts, up to the amount of such Lender’s CAM Percentage of such drawing or
payment, deposited in respect of such Letter of Credit and remaining on deposit
and deliver such amounts to the Issuing Bank in satisfaction of the
reimbursement obligations of the Lenders under Section 2.06(d) (but not of the
Borrower or the UK Borrower under Section 2.06(e)). In the event that any Lender
shall default on its obligation to pay over any amount to the Administrative
Agent as provided in this Section 9.02, the Issuing Bank shall have a claim
against such Lender to the same extent as if such Lender had defaulted on its
obligations under Section 2.07(d), but shall have no claim against any other
Lender in respect of such defaulted amount, notwithstanding the exchange of
interests in the reimbursement obligations of the Borrower and the UK Borrower
pursuant to Section 9.01. Each other Lender shall have a claim against such
defaulting Lender for any damages sustained by it as a result of such default,
including, in the event that such Letter of Credit shall expire undrawn, its CAM
Percentage of the defaulted amount.

(h) In the event that after the CAM Exchange Date any Letter of Credit shall
expire undrawn, the Administrative Agent shall withdraw from the Reserve Account
of each Lender the amount remaining on deposit therein in respect of such Letter
of Credit and distribute such amount to such Lender.

 

95



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

MPS GROUP, INC.

By

 

/s/ Robert P. Crouch

Name:

 

Robert P. Crouch

Title:

 

Senior Vice President,

Chief Financial Officer,

and Treasurer

MPS GROUP INTERNATIONAL PLC

By

 

/s/ Robert P. Crouch

Name:

 

Robert P. Crouch

Title:

 

Director

By

 

/s/ Dean J. Curtis

Name:

 

Dean J. Curtis

Title:

 

Director

 

96



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., individually, as Multicurrency Tranche Swingline
Lender and as Administrative Agent By  

/s/ Steve Willmann

Name:   Steve Willmann Title:   Vice President

 

97



--------------------------------------------------------------------------------

J.P. MORGAN EUROPE LIMITED, as European Agent By  

/s/ Steve Willmann

Name:   Steve Willmann Title:   Vice President

 

1



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Lender

By

 

/s/ Stacy M. Lewis

Name:

 

Stacy M. Lewis

Title:

 

Vice President

 

2



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By  

/s/ Brian K. Keeney

Name:   Brian K. Keeney Title:   Senior Vice President

 

3



--------------------------------------------------------------------------------

MERRILL LYNCH BUSINESS FINANCIAL SERVICES INC., as a Lender By  

/s/ Andrew M. Richardi

Name:   Andrew M. Richardi Title:   Vice President

 

4



--------------------------------------------------------------------------------

LLOYDS TSB BANK PLC, as a Lender By  

/s/ Deborah Carlson

Name:   Deborah Carlson Title:   Vice President, Global Corporate USA

 

By  

/s/ Andrew J. Roberts

Name:   Andrew J. Roberts Title:   Vice President, Global Corporate USA

 

5



--------------------------------------------------------------------------------

BRANCH BANKING & TRUST CO., as a Lender By  

/s/ C. William Bucholz

Name:   C. William Bucholz Title:   Senior Vice President

 

6



--------------------------------------------------------------------------------

CAROLINA FIRST BANK, as a Lender By  

/s/ Charles D. Chamberlein

Name:   Charles D. Chamberlein Title:   Executive Vice President

 

7



--------------------------------------------------------------------------------

REGIONS BANK, as a Lender By  

/s/ Louis Costanza

Name:   Louis Costanza Title:   Vice President

 

8



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., as a Lender By  

/s/ Mark F. Miller

Name:   Mark F. Miller Title:   Vice President/Loan Term Manager

 

9